 
Exhibit 10.2
 
FEDERAL HOME LOAN MORTGAGE CORPORATION
 
GLOBAL DEBT FACILITY AGREEMENT
 
AGREEMENT, dated as of March 9, 2012, among the Federal Home Loan Mortgage
Corporation (“Freddie Mac”) and Holders of Debt Securities (each as hereinafter
defined).
 
Whereas:
 
(a) Freddie Mac is a corporation duly organized and existing under and by virtue
of the laws of the United States (Title III of the Emergency Home Finance Act of
1970, as amended (the “Freddie Mac Act”)) and has full corporate power and
authority to enter into this Agreement and to undertake the obligations
undertaken by it herein;
 
(b) Pursuant to Section 306(a) of the Freddie Mac Act, Freddie Mac is
authorized, upon such terms and conditions as it may prescribe, to borrow, to
pay interest or other return, and to issue notes, bonds or other obligations or
securities; and
 
(c) To provide funds to permit Freddie Mac to engage in activities consistent
with its statutory purposes, Freddie Mac has established a Global Debt Facility
(the “Facility”) and authorized the issuance, from time to time, pursuant to
this Agreement, of unsecured general obligations of Freddie Mac or, if so
provided in the applicable Supplemental Agreement (as hereinafter defined),
secured obligations of Freddie Mac (“Debt Securities”).
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is hereby agreed that the following terms and conditions of this
Agreement (including, as to each issue of the Debt Securities, the applicable
Supplemental Agreement) shall govern the Debt Securities and the rights and
obligations of Freddie Mac and Holders with respect to the Debt Securities.
 
ARTICLE I
 
Definitions
 
Whenever used in this Agreement, the following words and phrases shall have the
following meanings, unless the context otherwise requires.
 
Additional Debt Securities:  Debt Securities issued by Freddie Mac with the same
terms (other than Issue Date, interest commencement date and issue price) and
conditions as Debt Securities for which settlement has previously occurred so as
to form a single series of Debt Securities as specified in the applicable
Supplemental Agreement.
 
Agreement:  This Global Debt Facility Agreement dated as of March 9, 2012, as it
may be amended or supplemented from time to time, and successors thereto
pursuant to which Freddie Mac issues the Debt Securities.
 
Amortizing Debt Securities:  Debt Securities on which Freddie Mac makes periodic
payments of principal during the terms of such Debt Securities as described in
the related Supplemental Agreement.
 
Beneficial Owner:  The entity or individual that beneficially owns a Debt
Security.
 
Bonds:  Callable or non-callable Debt Securities with maturities of more than
ten years.
 
Book-Entry Rules:  The Department of Housing and Urban Development regulations
(24 C.F.R. Part 81, Subpart H) applicable to the Fed Book-Entry Debt Securities
and such procedures as to which Freddie Mac and the FRBNY may agree.





--------------------------------------------------------------------------------



 



Business Day:  (i) With respect to Fed Book-Entry Debt Securities, any day other
than (a) a Saturday, (b) a Sunday, (c) a day on which the FRBNY is closed,
(d) as to any Holder of a Fed Book-Entry Debt Security, a day on which the
Federal Reserve Bank that maintains the Holder’s account is closed, or (e) a day
on which Freddie Mac’s offices are closed; and (ii) with respect to Registered
Debt Securities, any day other than (a) a Saturday, (b) a Sunday, (c) a day on
which banking institutions are closed in (1) the City of New York or (2) if the
Specified Payment Currency is other than U.S. dollars or euros, the Principal
Financial Center of the country of such Specified Payment Currency, (d) if the
Specified Payment Currency is euros, a day on which the TARGET2 system is not
open for settlements, or a day on which payments in euros cannot be settled in
the international interbank market as determined by the Global Agent, (e) for
any required payment, a day on which banking institutions are closed in the
place of payment, or (f) a day on which Freddie Mac’s offices are closed.
 
Calculation Agent:  Freddie Mac or a bank or broker-dealer designated by Freddie
Mac in the applicable Supplemental Agreement as the entity responsible for
determining the interest rate on a Variable Rate Debt Security.
 
Calculation Date:  In each year, each of those days in the calendar year that
are specified in the applicable Supplemental Agreement as being the scheduled
Interest Payment Dates regardless, for this purpose, of whether any such date is
in fact an Interest Payment Date and, for the avoidance of doubt, a “Calculation
Date” may occur prior to the Issue Date or after the last Principal Payment
Date.
 
Callable Reference Notes:  U.S. dollar denominated, callable Reference
Securities with maturities of more than one year.
 
Cap:  A maximum interest rate at which interest may accrue on a Variable Rate
Debt Security during any Interest Reset Period.
 
Citibank — London:  Citibank, N.A., London office, the Global Agent for
Registered Debt Securities.
 
Citigroup — Frankfurt:  Citigroup Global Markets Deutschland AG & Co. KGaA, the
Registrar for Registered Debt Securities.
 
Clearstream, Luxembourg:  Clearstream Banking, société anonyme, which holds
securities for its participants and facilitates the clearance and settlement of
securities transactions between its participants through electronic book-entry
changes in accounts of its participants.
 
CMS Determination Date:  The second New York Banking Day preceding the
applicable Reset Date.
 
CMS Rate:  The rate determined by the Calculation Agent in accordance with
Section 2.07(i)(N).
 
CMT Determination Date:  The second New York Banking Day preceding the
applicable Reset Date.
 
CMT Rate:  The rate determined by the Calculation Agent in accordance with
Section 2.07(i)(M).
 
Code:  The Internal Revenue Code of 1986, as amended.
 
Common Depositary:  The common depositary for Euroclear, Clearstream, Luxembourg
and/or any other applicable clearing system, which will hold Other Registered
Debt Securities on behalf of Euroclear, Clearstream, Luxembourg and/or any such
other applicable clearing system.
 
Currency Exchange Bank:  The currency exchange bank specified in the applicable
Supplemental Agreement that will convert any amounts paid by Freddie Mac in a
Specified Payment Currency on DTC Registered Debt Securities to U.S. Holders
into U.S. dollars.


2



--------------------------------------------------------------------------------



 



CUSIP Number:  A unique nine-character designation assigned to each Debt
Security by the CUSIP Service Bureau and used to identify each issuance of Debt
Securities on the records of the Federal Reserve Banks or DTC, as applicable.
 
Day Rate:  The arithmetic mean for each day in a Seven-Day Period as determined
by the Calculation Agent in accordance with Section 2.07(i)(P)(2).
 
Dealers:  Firms that engage in the business of dealing or trading in debt
securities as agents, brokers or principals.
 
Debt Securities:  Unsecured subordinated or unsubordinated notes, bonds and
other debt securities issued from time to time by Freddie Mac under the
Facility, or if so provided in the applicable Supplemental Agreement, secured
obligation issued from time to time by Freddie Mac under the Facility.
 
Deleverage Factor:  A Multiplier of less than one by which an applicable Index
is multiplied.
 
Depository:  DTC or any successor.
 
Deposits:  Deposits commencing on the applicable Reset Date.
 
Designated EURIBOR Reuters Page:  The display on Reuters Page EURIBOR01, or any
successor page or such other page (or any successor page) on that service or any
successor service specified in the applicable Supplemental Agreement for the
purpose of displaying rates for Deposits in euros.
 
Designated EUR-LIBOR Reuters Page:  The display on Reuters Page LIBOR01 or any
successor page or such other page (or any successor page) on that service or any
successor service specified in the applicable Supplemental Agreement for the
purpose of displaying rates for Deposits in euros.
 
Designated Reuters Page:  The display on Reuters Page LIBOR01 (or where the
Index Currency is Australian dollars, Swiss francs or Yen, Page LIBOR02) or any
successor page or such other page (or any successor page) on that service or any
successor service specified in the applicable Supplemental Agreement for the
purpose of displaying British Bankers’ Association interest settlement rates for
Deposits in the Index Currency.
 
Determination Date:  The date as of which the rate of interest applicable to an
Interest Reset Period is determined.
 
Determination Period:  The period from, and including, one Calculation Date to,
but excluding, the next Calculation Date.
 
DTC:  The Depository Trust Company, a limited-purpose trust company, which holds
securities for DTC participants and facilitates the clearance and settlement of
transactions between DTC participants through electronic book-entry changes in
accounts of DTC participants.
 
DTC Registered Debt Securities:  Registered Debt Securities registered in the
name of a nominee of DTC, which will clear and settle through the system
operated by DTC.
 
EC: The European Community.
 
EMU:  European Economic and Monetary Union; the convergence of key features of
the economies of certain participating European countries, including the
adoption of a common monetary unit called the euro.
 
EMU Event:  As defined in Section 7.01(b).
 
EURIBOR:  The rate determined by the Calculation Agent in accordance with
Section 2.07(i)(J).


3



--------------------------------------------------------------------------------



 



EURIBOR Determination Date:  The second TARGET2 Business Day preceding the
applicable Reset Date, unless EURIBOR is determined in accordance with
Section 2.07(i)(J)(3), in which case it means the applicable Reset Date.
 
EUR-LIBOR:  The rate determined by the Calculation Agent in accordance with
Section 2.07(i)(I).
 
EUR-LIBOR Determination Date:  The second TARGET2 Business Day preceding the
applicable Reset Date.
 
Euroclear:  Euroclear System, a depositary that holds securities for its
participants and clears and settles transactions between its participants
through simultaneous electronic book-entry delivery against payment.
 
Euro Representative Amount:  A principal amount of not less than the equivalent
of U.S. $1,000,000 in euros that, in the Calculation Agent’s sole judgment, is
representative for a single transaction in the relevant market at the relevant
time.
 
Euro-Zone:  The region consisting of member states of the European Union that
adopt the single currency in accordance with the Treaty.
 
Event of Default:  As defined in Section 7.01(a).
 
Extendible Variable Rate Securities:  Variable Rate Debt Securities, the
maturity of which may be extended at a Benefical Owner’s option effective as of
certain specified dates, subject to a final maturity date, and that bear
interest at variable rates subject to different Spreads for different specified
periods.
 
Facility:  The Global Debt Facility described in the Offering Circular dated
March 9, 2012 under which Freddie Mac issues the Debt Securities.
 
Fed Book-Entry Debt Securities:  U.S. dollar denominated Debt Securities issued
and maintained in book-entry form on the Fed Book-Entry System.
 
Fed Book-Entry System:  The book-entry system of the Federal Reserve Banks which
provides book-entry holding and settlement for U.S. dollar denominated
securities issued by the U.S. Government, certain of its agencies,
instrumentalities, government-sponsored enterprises and international
organizations of which the United States is a member.
 
Federal Funds Rate (Daily):  The rate determined by the Calculation Agent in
accordance with Section 2.07(i)(O).
 
Federal Funds Rate (Daily) Determination Date:  The applicable Reset Date;
provided, however, that if the Reset Date is not a Business Day, then the
Federal Funds Rate (Daily) Determination Date means the Business Day immediately
following the applicable Reset Date.
 
Federal Funds Rate (Weekly Average):  The rate determined by the Calculation
Agent in accordance with Section 2.07(i)(P).
 
Federal Reserve:  The Board of Governors of the Federal Reserve System.
 
Federal Reserve Bank:  Each U.S. Federal Reserve Bank that maintains Debt
Securities in book-entry form.
 
Federal Reserve Banks:  Collectively, the Federal Reserve Banks.
 
Fiscal Agency Agreement:  The Uniform Fiscal Agency Agreement between Freddie
Mac and the FRBNY.
 
Fiscal Agent:  The FRBNY is fiscal agent for Fed Book-Entry Debt Securities.


4



--------------------------------------------------------------------------------



 



Fixed Principal Repayment Amount:  An amount equal to 100% of the principal
amount of a Debt Security, payable on the applicable Maturity Date or earlier
date of redemption or repayment or a specified amount above or below such
principal amount, as provided in the applicable Supplemental Agreement.
 
Fixed Rate Debt Securities:  Debt Securities that bear interest at a single
fixed rate.
 
Fixed/Variable Rate Debt Securities:  Debt Securities that bear interest at a
single fixed rate during one or more specified periods and at a variable rate
determined by reference to one or more Indices, or otherwise, during one or more
other periods. As to any such fixed rate period, the provisions of this
Agreement relating to Fixed Rate Debt Securities shall apply, and, as to any
such variable rate period, the provisions of this Agreement relating to Variable
Rate Debt Securities shall apply.
 
Floor:  A minimum interest rate at which interest may accrue on a Debt Security
during any Interest Reset Period.
 
Freddie Mac:  Federal Home Loan Mortgage Corporation, a stockholder-owned
company chartered by Congress pursuant to the Freddie Mac Act.
 
Freddie Mac Act:  Title III of the Emergency Home Finance Act of 1970, as
amended, 12 U.S.C. § 1451-1459.
 
FRBNY:  The Federal Reserve Bank of New York.
 
Global Agency Agreement:  The agreement between Freddie Mac, the Global Agent
and the Registrar.
 
Global Agent:  The entity selected by Freddie Mac to act as its fiscal, transfer
and paying agent for Registered Debt Securities.
 
H.15(519):  The weekly statistical release entitled “Statistical Release
H.15(519), Selected Interest Rates” as published by the Federal Reserve, or any
successor publication of the Federal Reserve available on its website at
http://www.federalreserve.gov/releases/h15/or any successor site.
 
H.15 Daily Update: The daily update of H.15(519), available on the website of
the Federal Reserve at
http://www.federalreserve.gov/releases/h15/update/default.htm, or any successor
site or publication.
 
Holder:  In the case of Fed Book-Entry Debt Securities, the entity whose name
appears on the book-entry records of a Federal Reserve Bank as Holder; in the
case of Registered Debt Securities in global registered form, the depository, or
its nominee, in whose name the Registered Debt Securities are registered on
behalf of a related clearing system; and, in the case of Registered Debt
Securities in definitive registered form, the person or entity in whose name
such Debt Securities are registered in the Register.
 
Holding Institutions:  Entities eligible to maintain book-entry accounts with a
Federal Reserve Bank.
 
Index:  LIBOR, EUR-LIBOR, EURIBOR, Prime Rate, Treasury Rate, CMT Rate, CMS
Rate, Federal Funds Rate (Daily), or Federal Funds (Weekly Average) or other
specified interest rate, exchange rate or other index, as the case may be.
 
Index Currency:  The currency or currency unit specified in the applicable
Supplemental Agreement with respect to which an Index will be calculated for a
Variable Rate Debt Security; provided, however, that if euros are substituted
for such currency or currency unit, the Index Currency will be euros and, with
respect to LIBOR, the determination provisions for EUR-LIBOR will apply to such
Debt


5



--------------------------------------------------------------------------------



 



Securities upon such substitution. If no such currency or currency unit is
specified in the applicable Supplemental Agreement, the Index Currency will be
U.S. dollars.
 
Index Maturity:  The period with respect to which an Index will be calculated
for a Variable Rate Debt Security that is specified in the applicable
Supplemental Agreement.
 
Interest Component:  Each future interest payment, or portion thereof, due on or
prior to the Maturity Date, or if the Debt Security is subject to redemption or
repayment prior to the Maturity Date, the first date on which such Debt Security
is subject to redemption or repayment.
 
Interest Payment Date:  The date or dates on which interest on Debt Securities
will be payable in arrears.
 
Interest Payment Period:  Unless otherwise provided in the applicable
Supplemental Agreement, the period beginning on (and including) the Issue Date
or the most recent Interest Payment Date, as the case may be, and ending on (but
excluding) the earlier of the next Interest Payment Date or the Principal
Payment Date.
 
Interest Reset Period:  The period beginning on the applicable Reset Date and
ending on the calendar day preceding the next Reset Date.
 
Issue Date:  The date on which Freddie Mac wires an issue of Debt Securities to
Holders or other date specified in the applicable Supplemental Agreement.
 
Leverage Factor:  A Multiplier of greater than one by which an applicable Index
is multiplied.
 
LIBOR:  The rate determined by the Calculation Agent in accordance with
Section 2.07(i)(H).
 
LIBOR Determination Date:  The second London Banking Day preceding the
applicable Reset Date unless the Index Currency is Sterling, in which case it
means the applicable Reset Date.
 
London Banking Day:  Any day on which commercial banks are open for business
(including dealings in foreign exchange and deposits in the Index Currency) in
London.
 
Maturity Date:  The date, one day or longer from the Issue Date, on which a Debt
Security will mature unless extended, redeemed or repaid prior thereto.
 
Mortgage Linked Amortizing Debt Securities:  Amortizing Debt Securities on which
Freddie Mac makes periodic payments of principal based on the rate of payments
on referenced mortgage or mortgage-related assets, as described in the related
Supplemental Agreement.
 
Multiplier:  A constant or variable number (which may be greater than or less
than one) to be multiplied by the relevant Index for a Variable Rate Debt
Security.
 
Non-U.S. Currency: Specified Currency other than U.S. dollars.
 
Notes:  Callable or non-callable Debt Securities with maturities of more than
one day.
 
New York Banking Day:  Any day other than (a) a Saturday, (b) a Sunday, (c) a
day on which banking institutions in the City of New York are required or
permitted by law or executive order to close, or (d) a day on which the FRBNY is
closed.
 
Offering Circular:  The Freddie Mac Global Debt Facility Offering Circular dated
March 9, 2012 (including any related Offering Circular Supplement) and
successors thereto.
 
OID Determination Date:  The last day of the last accrual period ending prior to
the date of the meeting of Holders (or, for consents not at a meeting, prior to
a date established by Freddie Mac). The


6



--------------------------------------------------------------------------------



 



accrual period will be the same as the accrual period used by Freddie Mac to
determine its deduction for accrued original issue discount under section 163
(e) of the Code.
 
Other Registered Debt Securities:  Registered Debt Securities that are not DTC
Registered Debt Securities, that are deposited with a Common Depositary and that
will clear and settle through the systems operated by Euroclear, Clearstream,
Luxembourg and/or any such other applicable clearing system other than DTC.
 
Pricing Supplement:  A supplement to the Offering Circular that describes the
specific terms, of, and provides pricing information and other information for,
an issue of Debt Securities or which otherwise amends, modifies or supplements
the terms of the Offering Circular.
 
Prime Rate:  The rate determined by the Calculation Agent in accordance with
Section 2.07(i)(K).
 
Prime Rate Determination Date:  The New York Banking Day preceding the
applicable Reset Date.
 
Principal Component:  The principal payment plus any interest payments that are
either due after the date specified in, or are specified as ineligible for
stripping in, the applicable Supplemental Agreement.
 
Principal Financial Center:  The capital city of the country of the Specified
Payment Currency, or solely with respect to the calculation of LIBOR, the Index
Currency, as the case may be, as specified in the applicable Supplemental
Agreement except that with respect to U.S. dollars, Sterling, Yen, the euro and
Swiss francs, the Principal Financial Center shall be the City of New York,
London, Tokyo, Brussels and Zurich, respectively.
 
Principal Payment Date:  The Maturity Date, or the earlier date of redemption or
repayment, if any (whether such redemption or repayment is in whole or in part).
 
Range Accrual Debt Securities:  Variable Rate Debt Securities on which no
interest may accrue during periods when the applicable Index is outside a
specified range as described in the related Supplemental Agreement.
 
Record Date:  As to Registered Debt Securities, the fifteenth calendar day
preceding an Interest Payment Date. Interest on a Registered Debt Security will
be paid to the Holder of such Registered Debt Security as of the close of
business on the Record Date.
 
Reference Bonds:  U.S. dollar denominated, non-callable Reference Securities
with maturities of more than ten years.
 
Reference Notes:  U.S. dollar denominated, non-callable Reference Securities
with maturities of more than one year.
 
Reference Securities:  Scheduled U.S. dollar denominated issues of Debt
Securities in large principal amounts, which may be either Callable Reference
Notes, Reference Bonds or Reference Notes.
 
Register:  A register of the Holders of Registered Debt Securities maintained by
the Registrar.
 
Registered Debt Securities:  Debt Securities issued and maintained in global
registered or definitive registered form on the books and records of the
Registrar.
 
Registrar:  The entity selected by Freddie Mac to maintain the Register.
 
Representative Amount:  A principal amount of not less than U.S. $1,000,000 (or,
if the Index Currency is other than U.S. dollars, a principal amount not less
than the equivalent in the Index Currency)


7



--------------------------------------------------------------------------------



 



that, in the Calculation Agent’s sole judgment, is representative for a single
transaction in the relevant market at the relevant time.
 
Reset Date:  The date on which a new rate of interest on a Debt Security becomes
effective.
 
Reuters:  Reuters Group PLC or any successor service.
 
Reuters USAUCTION10 Page:  The display designated as “USAUCTION10” (or any
successor page) provided by Reuters.
 
Reuters USAUCTION11 Page:  The display designated as “USAUCTION11” (or any
successor page) provided by Reuters.
 
Reuters US PRIME1 Page:  The display designated as page “USPRIME1”’ (or any
successor page) provided by Reuters
 
Seven-Day Period:  As defined in Section 2.07(i)(P)(1).
 
Specified Currency:  The currency or currency unit in which a Debt Security may
be denominated and in which payments of principal of and interest on a Debt
Security may be made.
 
Specified Interest Currency:  The Specified Currency provided for the payment of
interest on Debt Securities.
 
Specified Payment Currency:  The term to which the Specified Interest Currency
and Specified Principal Currency are referred collectively.
 
Specified Principal Currency:  The Specified Currency provided for the payment
of principal on Debt Securities.
 
Spread:  A constant or variable percentage or number to be added to or
subtracted from the relevant Index for a Variable Rate Debt Security.
 
Step Debt Securities:  Debt Securities that bear interest at different fixed
rates during different specified periods.
 
Sterling:  British pounds sterling.
 
Supplemental Agreement:  An agreement which, as to the related issuance of Debt
Securities, supplements the other provisions of this Agreement and identifies
and establishes the particular offering of Debt Securities issued in respect
thereof. A Supplemental Agreement may be documented by a supplement to this
Agreement, a Pricing Supplement, a confirmation or a terms sheet. A Supplemental
Agreement may, as to any particular issuance of Debt Securities, modify, amend
or supplement the provisions of this Agreement in any respect whatsoever. A
Supplemental Agreement shall be effective and binding as of its publication,
whether or not executed by Freddie Mac.
 
TARGET2:  The Trans-European Automated Real-Time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
 
TARGET2 Business Day:  A day on which the TARGET2 system or its successor is
operating.
 
Targeted Registered Debt Securities:  Debt Securities “targeted to foreign
markets” under Treasury Department regulations and offered or sold solely to
persons outside the United States or its territories or possessions.
 
Treaty:  The treaty establishing the EC, as amended by the treaty on European
Union.
 
Treasury Auction:  The most recent auction of Treasury Bills prior to a given
Reset Date.


8



--------------------------------------------------------------------------------



 



Treasury Bills:  Direct obligations of the United States.
 
Treasury Department:  United States Department of the Treasury.
 
Treasury Rate:  The rate determined by the Calculation Agent in accordance with
Section 2.07(i)(L).
 
Treasury Rate Determination Date:  The day of the week in which the Reset Date
falls on which Treasury Bills would normally be auctioned or, if no auction is
held for a particular week, the first Business Day of that week. Treasury Bills
are normally sold at auction on Monday of each week, unless that day is a legal
holiday, in which case the auction is normally held on the following Tuesday,
except that the auction may be held on the preceding Friday; provided, however,
that if an auction is held on the Friday of the week preceding the Reset Date,
the Treasury Rate Determination Date will be that preceding Friday; and
provided, further, that if the Treasury Rate Determination Date would otherwise
fall on the Reset Date, that Reset Date will be postponed to the next succeeding
Business Day.
 
Variable Principal Repayment Amount:  The principal amount determined by
reference to one or more Indices or otherwise, payable on the applicable
Maturity Date or date of redemption or repayment of a Debt Security, as
specified in the applicable Supplemental Agreement.
 
Variable Rate Debt Securities:  Debt Securities that bear interest at a variable
rate, and reset periodically, determined by reference to one or more Indices or
otherwise. The formula for a variable rate may include a Spread.
 
Yen:  Japanese yen.
 
Zero Coupon Debt Securities:  Debt Securities that do not bear interest and are
issued at a discount to their principal amount.
 
ARTICLE II
 
Authorization; Certain Terms
 
Section 2.01. Authorization.
 
Debt Securities shall be issued by Freddie Mac in accordance with the authority
vested in Freddie Mac by Section 306(a) of the Freddie Mac Act. The indebtedness
represented by the Debt Securities shall be unsecured general obligations of
Freddie Mac, or, if so provided in the applicable Supplemental Agreement,
secured obligations of Freddie Mac. Debt Securities shall be offered from time
to time by Freddie Mac in an unlimited amount and shall be known by the
designation given them, and have the Maturity Dates stated, in the applicable
Supplemental Agreement. Freddie Mac, in its discretion and at any time, may
offer Additional Debt Securities having the same terms and conditions as Debt
Securities previously offered. The Debt Securities may be issued as Reference
Securities, which includes Callable Reference Notes, Reference Notes and
Reference Bonds, or may be issued as any other Debt Securities, denominated in
U.S. dollars or other currencies, with maturities of one day or longer and may
be in the form of Notes or Bonds or otherwise. Issuances may consist of new
issues of Debt Securities or reopenings of an existing issue of Debt Securities.
 
Section 2.02. Other Debt Securities Issued Hereunder.
 
Freddie Mac may from time to time create and issue Debt Securities hereunder
which contain terms and conditions not specified in this Agreement. Such Debt
Securities shall be governed by the applicable Supplemental Agreement and, to
the extent that the terms of this Agreement are not inconsistent with Freddie
Mac’s intent in creating and issuing such Debt Securities, by the terms of this
Agreement. Such


9



--------------------------------------------------------------------------------



 



Debt Securities shall be secured or unsecured obligations of Freddie Mac. If the
Debt Securities are secured obligations of Freddie Mac, the provisions of
Article V hereof shall apply to such Debt Securities.
 
Section 2.03. Specified Currencies and Specified Payment Currencies.
 
(a) Each Debt Security shall be denominated and payable in such Specified
Currency as determined by Freddie Mac. Fed Book-Entry Debt Securities will be
denominated and payable in U.S. dollars only.
 
(b) Except under the circumstances provided in Section 2.03(c)(i) and (ii) and
Article VI hereof, Freddie Mac shall make payments of any interest on Debt
Securities in the Specified Interest Currency and shall make payments of the
principal of Debt Securities in the Specified Principal Currency. The Specified
Currency for the payment of interest and principal with respect to any Debt
Security shall be set forth in the applicable Supplemental Agreement.
 
(c) European Economic and Monetary Union and Unavailability
 
(i) European Economic and Monetary Union.  The Treaty contemplated that EMU
would occur in three stages. On January 1, 1999 the third and final stage of the
EMU commenced with the irrevocable fixing of the exchange rates of the
currencies of the initial 11 participating member states for interbank transfers
in a single currency, the “euro”. Complete replacement of member currencies was
completed in 2002. As of the date of this Agreement, the participating member
states in the EMU are Austria, Belgium, Cyprus, Estonia, Finland, France,
Germany, Greece, Ireland, Italy, Luxembourg, Malta, The Netherlands, Portugal,
Slovakia, Slovenia and Spain.
 
(ii) Unavailability. Except as set forth below, if the principal of, premium, if
any, or interest on, any Debt Security is payable in a Specified Currency other
than U.S. dollars and such Specified Currency is not available to Freddie Mac
for making required payments due to the imposition of exchange controls, its
replacement or disuse or other circumstances beyond the control of Freddie Mac,
then Freddie Mac shall be entitled to satisfy its obligations to Holders of the
Debt Securities by making such payments in U.S. dollars on the basis of the noon
U.S. dollar buying rate in New York City for cable transfers for such Specified
Currency published by the FRBNY on the date of such payment, or, if such
currency exchange rate is not available on such date, as of the most recent
prior practicable date. Notwithstanding the provisions of the preceding
sentence, if euros have replaced such Specified Currency as described under
Section 2.03(c)(i) above, Freddie Mac may, at its option (or shall, if so
required by applicable law) without the consent of the Holders of such Debt
Securities effect the payment of principal of, premium, if any, or interest on,
any Debt Security denominated in such Specified Currency in euros in lieu of
such Specified Currency, in conformity with legally applicable measures taken
pursuant to, or by virtue of the Treaty or other applicable legal or regulatory
requirements.
 
Section 2.04. Minimum Denominations.
 
The Debt Securities shall be issued and maintained in the minimum denominations
of U.S. $1,000 and additional increments of U.S. $1,000 for U.S. dollar
denominated Debt Securities, unless otherwise provided in the applicable
Supplemental Agreement and as may be allowed or required from time to time by
the relevant regulatory authority or any laws or regulations applicable to the
relevant Specified Currency. In the case of Zero Coupon Debt Securities,
denominations will be expressed in terms of the principal amount payable on the
Maturity Date.
 
Section 2.05. Maturity.
 
(a) Each Debt Security shall mature on its Maturity Date, as provided in the
applicable Supplemental Agreement, unless redeemed at the option of Freddie Mac
or repaid at the option of the Holder


10



--------------------------------------------------------------------------------



 



prior thereto in accordance with the provisions described under Section 2.06.
Debt Securities may be issued with minimum or maximum maturities or variable
maturities allowed or required from time to time by the relevant regulatory or
stock exchange authority or clearing systems or any laws or regulations
applicable to the Specified Currency.
 
(b) If so provided in the applicable Supplemental Agreement, certain Debt
Securities may have provision permitting their Beneficial Owner to elect to
extend the initial Maturity Date specified in such Supplemental Agreement, or
any later date to which the maturity of such Debt Securities has been extended,
on specified dates. However, the maturity of such Debt Securities may not be
extended beyond the final Maturity Date specified in the Supplemental Agreement.
 
(b) The principal amount payable on the Maturity Date of a Debt Security shall
be a Fixed Principal Repayment Amount or a Variable Principal Repayment Amount,
in each case as provided in the applicable Supplemental Agreement.
 
Section 2.06. Optional Redemption and Optional Repayment.
 
(a) The Supplemental Agreement for any particular issue of Debt Securities shall
provide whether such Debt Securities may be redeemed at Freddie Mac’s option or
repayable at the Holder’s option, in whole or in part, prior to their Maturity
Date. If so provided in the applicable Supplemental Agreement, an issue of Debt
Securities shall be subject to redemption at the option of Freddie Mac, or
repayable at the option of the Holders, in whole or in part, on one or more
specified dates, at any time on or after a specified date, or during one or more
specified periods of time. The redemption or repayment price for such Debt
Securities (or such part of such Debt Securities as is redeemed or repaid) shall
be an amount provided in, or determined in a manner provided in, the applicable
Supplemental Agreement, together with accrued and unpaid interest to the date
fixed for redemption or repayment.
 
(b) Unless otherwise provided in the applicable Supplemental Agreement, notice
of optional redemption shall be given to Holders of the related Debt Securities
not less than 5 Business Days nor more than 60 calendar days prior to the date
of redemption in the manner provided in Section 8.07.
 
(c) In the case of a partial redemption of an issue of Fed Book-Entry Debt
Securities by Freddie Mac, such Fed Book-Entry Debt Securities shall be redeemed
pro rata. In the case of a partial redemption of an issue of Registered Debt
Securities by Freddie Mac, one or more of such Registered Debt Securities shall
be reduced by the Global Agent in the amount of such redemption, subject to the
principal amount of such Registered Debt Securities after redemption remaining
in an authorized denomination. The effect of any partial redemption of an issue
of Registered Debt Securities on the Beneficial Owners of such Registered Debt
Securities will depend on the procedures of the applicable clearing system and,
if such Beneficial Owner is not a participant therein, on the procedures of the
participant through which such Beneficial Owner owns its interest.
 
(d) If so provided in the applicable Supplemental Agreement, certain Debt
Securities shall be repayable, in whole or in part, by Freddie Mac at the option
of the relevant Holders thereof or otherwise, on one or more specified dates, at
any time on or after a specified date, or during one or more specified periods
of time, upon terms and procedures provided in the applicable Supplemental
Agreement. Unless otherwise provided in the applicable Supplemental Agreement,
in the case of a Registered Debt Security, to exercise such option, the Holder
shall deposit with the Global Agent (i) such Registered Debt Security; and
(ii) a duly completed notice of optional repayment in the form obtainable from
the Global Agent, in each case not more than the number of days nor less than
the number of days specified in the applicable Supplemental Agreement prior to
the date fixed for repayment. Unless otherwise specified in the applicable
Supplemental Agreement, no such Registered Debt Security (or notice of
repayment) so deposited may be withdrawn without the prior consent of Freddie
Mac or the Global Agent. Unless


11



--------------------------------------------------------------------------------



 



otherwise provided in the applicable Supplemental Agreement, in the case of a
Fed Book-Entry Debt Security, if the Beneficial Owner wishes to exercise such
option, then the Beneficial Owner shall give notice thereof to Freddie Mac
through the relevant Holding Institution as provided in the applicable
Supplemental Agreement.
 
(e) The principal amount payable upon redemption or repayment of a Debt Security
shall be a Fixed Principal Repayment Amount or a Variable Principal Repayment
Amount, in each case as provided in the applicable Supplemental Agreement.
 
Section 2.07. Payment Terms of the Debt Securities.
 
(a) Debt Securities shall bear interest at one or more fixed rates or variable
rates or may not bear interest. If so provided in the applicable Supplemental
Agreement, Debt Securities may be separated by a Holder into one or more
Interest Components and Principal Components. The Offering Circular or the
applicable Supplemental Agreement for such Debt Securities shall specify the
procedure for stripping such Debt Securities into such Interest and Principal
Components.
 
(b) The applicable Supplemental Agreement shall specify the frequency with which
interest, if any, is payable on the related Debt Securities. Interest on Debt
Securities shall be payable in arrears on the Interest Payment Dates specified
in the applicable Supplemental Agreement and on each Principal Payment Date.
 
(c) Each issue of interest-bearing Debt Securities shall bear interest during
each Interest Payment Period. No interest on the principal of any Debt Security
will accrue on or after the Principal Payment Date on which such principal is
repaid.
 
(d) The determination by the Calculation Agent of the interest rate on, or any
Index in relation to, a Variable Rate Debt Security and the determination of any
payment on any Debt Security (or any interim calculation in the determination of
any such interest rate, index or payment) shall, absent manifest error, be final
and binding on all parties. If a principal or interest payment error occurs,
Freddie Mac may correct it by adjusting payments to be made on later Interest
Payment Dates or Principal Payment Dates (as appropriate) or in any other manner
Freddie Mac considers appropriate. If the source of an Index changes in format,
but the Calculation Agent determines that the Index source continues to disclose
the information necessary to determine the related interest rate substantially
as required, the Calculation Agent will amend the procedure for obtaining
information from that source to reflect the changed format. All Index values
used to determine principal or interest payments are subject to correction
within 30 days from the applicable payment. The source of a corrected value must
be the same source from which the original value was obtained. A correction
might result in an adjustment on a later date to the amount paid to the Holder.
 
(e) Payments on Debt Securities shall be rounded, in the case of U.S. dollars,
to the nearest cent or, in the case of a Specified Payment Currency other than
U.S. dollars, to the nearest smallest transferable unit (with one-half cent or
unit being rounded upwards).
 
(f) In the event that any jurisdiction imposes any withholding or other tax on
any payment made by Freddie Mac (or our agent or any other person potentially
required to withhold) with respect to a Debt Security, Freddie Mac (or our agent
or such other person) will deduct the amount required to be withheld from such
payment, and Freddie Mac (or our agent or such other person) will not be
required to pay additional interest or other amounts, or redeem or repay the
Debt Securities prior to the applicable Maturity Date, as a result.


12



--------------------------------------------------------------------------------



 



(g) Fixed Rate Debt Securities
 
Fixed Rate Debt Securities shall bear interest at a single fixed interest rate.
The applicable Supplemental Agreement shall specify the fixed interest rate per
annum on a Fixed Rate Debt Security. Unless otherwise specified in the
applicable Supplemental Agreement, interest on a Fixed Rate Debt Security shall
be computed on the basis of a 360-day year consisting of twelve 30-day months.
 
(h) Step Debt Securities
 
Step Debt Securities shall bear interest from their Issue Date to a specified
date at their initial fixed interest rate and from that date to their Maturity
Date at one or more different fixed interest rates that shall be prescribed as
of the Issue Date. A Step Debt Security will have one or more step periods. The
applicable Supplemental Agreement shall specify the fixed interest rate per
annum payable on Step Debt Securities for each related period from issuance to
maturity. Unless otherwise specified in the applicable Supplemental Agreement,
interest on a Step Debt Security shall be computed on the basis of a 360-day
year consisting of twelve 30-day months.
 
(i) Variable Rate Debt Securities
 
(A) Variable Rate Debt Securities shall bear interest at a variable rate
determined on the basis of a direct or an inverse relationship to one or more
specified Indices or otherwise, (x) plus or minus a Spread, if any, or
(y) multiplied by one or more Leverage or Deleverage Factors, if any, as
specified in the applicable Supplemental Agreement. Variable Rate Debt
Securities also may bear interest in any other manner described in the
applicable Supplemental Agreement.
 
(B) Variable Rate Debt Securities may have a Cap and/or a Floor.
 
(C) The applicable Supplemental Agreement shall specify the accrual method
(i.e., the day count convention) for calculating interest or any relevant
accrual factor on the related Variable Rate Debt Securities. The accrual method
may incorporate one or more of the following defined terms:
 
“Actual/360” shall mean that interest or any other relevant accrual factor shall
be calculated on the basis of the actual number of days elapsed in a year of
360 days.
 
“Actual/365 (fixed)” shall mean that interest or any other relevant accrual
factor shall be calculated on the basis of the actual number of days elapsed in
a year of 365 days, regardless of whether accrual or payment occurs during a
calendar leap year.
 
“Actual/Actual” shall mean, unless otherwise indicated in the applicable
Supplemental Agreement, that interest or any other relevant accrual factor shall
be calculated on the basis of (x) the actual number of days elapsed in the
Interest Payment Period divided by 365, or (y) if any portion of the Interest
Payment Period falls in a calendar leap year, (A) the actual number of days in
that portion divided by 366 plus (B) the actual number of days in the remaining
portion divided by 365. If so indicated in the applicable Supplemental
Agreement, “Actual/Actual” shall mean interest or any other relevant accrual
factor shall be calculated in accordance with the definition of “Actual/Actual”
adopted by the International Securities Market Association (“Actual/Actual
(ISMA)”), which means a calculation on the basis of the following:
 
(1) where the number of days in the relevant Interest Payment Period is equal to
or shorter than the Determination Period during which such Interest Payment
Period ends, the number of days in such Interest Payment Period divided by the
product of (A) the number of days in such Determination Period and (B) the
number of Interest Payment Dates that would occur in one calendar year; or


13



--------------------------------------------------------------------------------



 



(2) where the Interest Payment Period is longer than the Determination Period
during which the Interest Payment Period ends, the sum of (A) the number of days
in such Interest Payment Period falling in the Determination Period in which the
Interest Payment Period begins divided by the product of (X) the number of days
in such Determination Period and (Y) the number of Interest Payment Dates that
would occur in one calendar year; and (B) the number of days in such Interest
Payment Period falling in the next Determination Period divided by the product
of (X) the number of days in such Determination Period and (Y) the number of
Interest Payment Dates that would occur in one calendar year.
 
(D) The applicable Supplemental Agreement shall specify the frequency with which
the rate of interest on the related Variable Rate Debt Securities shall reset.
The applicable Supplemental Agreement also shall specify the Reset Date. If the
interest rate will reset within an Interest Payment Period, then the interest
rate in effect on the sixth Business Day preceding an Interest Payment Date will
be the interest rate for the remainder of that Interest Payment Period and the
first day of each Interest Payment Period also will be a Reset Date. Variable
Rate Debt Securities may bear interest prior to the initial Reset Date at an
initial interest rate, if any, specified in the applicable Supplemental
Agreement. If so, then the first day of the first Interest Payment Period will
not be a Reset Date. The rate of interest applicable to each Interest Reset
Period shall be determined as provided below or in the applicable Supplemental
Agreement.
 
Except for a Variable Rate Debt Security as to which the rate of interest
thereon is determined by reference to LIBOR, EUR-LIBOR, EURIBOR, Prime Rate,
Treasury Rate, CMT Rate, CMS Rate, Federal Funds Rate (Daily), or Federal Funds
Rate (Weekly Average) or as otherwise set forth in the applicable Supplemental
Agreement, the Determination Date for a Variable Rate Debt Security means the
second Business Day preceding the Reset Date applicable to an Interest Reset
Period.
 
(E) If the rate of interest on a Variable Rate Debt Security is subject to
adjustment within an Interest Payment Period, accrued interest shall be
calculated by multiplying the principal amount of such Variable Rate Debt
Security by an accrued interest factor. Unless otherwise specified in the
applicable Supplemental Agreement, this accrued interest factor shall be
computed by adding the interest factor calculated for each Interest Reset Period
in such Interest Payment Period and rounding the sum to nine decimal places. The
interest factor for each such Interest Reset Period shall be computed by
(1) multiplying the number of days in the Interest Reset Period by the interest
rate (expressed as a decimal) applicable to such Interest Reset Period; and
(2) dividing the product by the number of days in the year referred to in the
accrual method specified in the applicable Supplemental Agreement.
 
(F) If and so long as an issue of Variable Rate Debt Securities is admitted for
trading on the Euro MTF Market and listed on the Official List of the Luxembourg
Stock Exchange and such stock exchange so requires, the Calculation Agent shall
cause the interest rate for the applicable Interest Reset Period and the amount
of interest on the minimum denomination in respect of such issue that would
accrue through the last day of such Interest Reset Period, as well as the last
day of such Interest Reset Period, to be provided to such stock exchange as soon
as practicable, but in no event later than the applicable Reset Date.
 
(G) For each issue of Variable Rate Debt Securities, the Calculation Agent shall
also cause the interest rate for the applicable Interest Reset Period and the
amount of interest accrued on the minimum denomination specified for such issue
to be made available to Holders as soon as practicable after its determination
but in no event later than two Business Days thereafter. Such interest amounts
so made available may subsequently be amended (or appropriate alternative


14



--------------------------------------------------------------------------------



 



arrangements made by way of adjustment) without notice in the event of an
extension or shortening of the Interest Reset Period.
 
(H) If the applicable Supplemental Agreement specifies LIBOR as the applicable
Index for determining the rate of interest for the related Variable Rate Debt
Security, the following provisions shall apply (unless otherwise specified in
the applicable Supplemental Agreement):
 
“LIBOR” shall mean, with respect to any Reset Date (in the following order of
priority):
 
(1) the rate (expressed as a percentage per annum) for Deposits in the Index
Currency having the Index Maturity that appears on the Designated Reuters Page
at 11:00 a.m. (London time) on such LIBOR Determination Date;
 
(2) if such rate does not so appear pursuant to clause (1) above, the
Calculation Agent shall request the principal London offices of four leading
banks in the London interbank market selected by the Calculation Agent (after
consultation with Freddie Mac, if Freddie Mac is not then acting as Calculation
Agent) to provide such banks’ offered quotations (expressed as a percentage per
annum) to prime banks in the London interbank market for Deposits in the Index
Currency having the Index Maturity at 11:00 a.m. (London time) on such LIBOR
Determination Date and in a Representative Amount. If at least two quotations
are provided, LIBOR shall be the arithmetic mean (if necessary rounded upwards)
of such quotations;
 
(3) if fewer than two such quotations are provided as requested in clause (2)
above, the Calculation Agent shall request four major banks in the applicable
Principal Financial Center selected by the Calculation Agent (after consultation
with Freddie Mac, if Freddie Mac is not then acting as Calculation Agent) to
provide such banks’ offered quotations (expressed as a percentage per annum) to
leading European banks for a loan in the Index Currency for a period of time
corresponding to the Index Maturity, commencing on such Reset Date, at
approximately 11:00 a.m. in the Principal Financial Center on such LIBOR
Determination Date and in a Representative Amount. If at least two such
quotations are provided, LIBOR shall be the arithmetic mean (if necessary
rounded upwards) of such quotations; and
 
(4) if fewer than two such quotations are provided as requested in clause (3)
above, LIBOR shall be LIBOR determined with respect to the Reset Date
immediately preceding such Reset Date or, in the case of the first Reset Date,
shall be the rate for Deposits in the Index Currency having the Index Maturity
at 11:00 a.m. (London time) on the most recent London Banking Day preceding the
related LIBOR Determination Date for which such rate shall have been displayed
on the Designated Reuters Page with respect to Deposits commencing on the second
London Banking Day following such date (or, if the Index Currency is Sterling,
commencing on such date).
 
(I) If the applicable Supplemental Agreement specifies EUR-LIBOR as the
applicable Index for determining the rate of interest for the related Variable
Rate Debt Security, the following provisions shall apply (unless otherwise
specified in the applicable Supplemental Agreement):
 
“EUR-LIBOR” shall mean, with respect to any Reset Date (in the following order
of priority):
 
(1) the rate (expressed as a percentage per annum) for Deposits in euros having
the Index Maturity that appears on the Designated EUR-LIBOR Reuters Page at
11:00 a.m. (London time) on the related EUR-LIBOR Determination Date;
 
(2) if such rate does not so appear pursuant to clause (1) above, the
Calculation Agent shall request the principal London offices of four leading
banks in the London interbank market selected by the Calculation Agent (after
consultation with Freddie Mac, if Freddie Mac is not


15



--------------------------------------------------------------------------------



 



then acting as Calculation Agent) to provide such banks’ offered quotations
(expressed as a percentage per annum) to prime banks in the London interbank
market for Deposits in euros having the Index Maturity at 11:00 a.m. (London
time) on such EUR-LIBOR Determination Date and in a Euro Representative Amount.
If at least two quotations are provided, EUR-LIBOR shall be the arithmetic mean
(if necessary rounded upwards) of such quotations;
 
(3) if fewer than two such quotations are provided as requested in clause (2)
above, the Calculation Agent shall request four major banks in London selected
by the Calculation Agent (after consultation with Freddie Mac, if Freddie Mac is
not then acting as Calculation Agent) to provide such banks’ offered quotations
(expressed as a percentage per annum) to leading European banks for a loan in
euros for a period of time corresponding to the Index Maturity, commencing on
such Reset Date, at approximately 11:00 a.m. (London time) on such EUR-LIBOR
Determination Date and in a Euro Representative Amount. If at least two such
quotations are provided, EUR-LIBOR shall be the arithmetic mean (if necessary
rounded upwards) of such quotations; and
 
(4) if fewer than two such quotations are provided as requested in clause (3)
above, EUR-LIBOR shall be EUR-LIBOR determined with respect to the Reset Date
immediately preceding such Reset Date or, in the case of the first Reset Date,
will be the rate for Deposits in euros having the Index Maturity at 11:00 a.m.
(London time) on the most recent TARGET Business Day preceding the EUR-LIBOR
Determination Date for which such rate was displayed on the Designated EUR-LIBOR
Reuters Page for deposits starting on the second TARGET Business Day following
such date.
 
(J) If the applicable Supplemental Agreement specifies EURIBOR as the applicable
Index for determining the rate of interest for the related Variable Rate Debt
Security, the following provisions shall apply (unless otherwise specified in
the applicable Supplemental Statement):
 
“EURIBOR” shall mean, with respect to a Reset Date (in the following order of
priority):
 
(1) the rate (expressed as a percentage per annum) for Deposits in euros having
the Index Maturity that appears on the Designated EURIBOR Reuters Page at
11:00 a.m., Brussels time, on the relevant EURIBOR Determination Date;
 
(2) if such rate does not so appear pursuant to clause (1) above, then the
Calculation Agent will request the principal offices of four major banks in the
Euro-Zone selected by the Calculation Agent (after consultation with Freddie
Mac, if Freddie Mac is not then acting as Calculation Agent) to provide such
banks’ offered quotations (expressed as a percentage per annum) to prime banks
in the Euro-Zone interbank market for Deposits in euros having the Index
Maturity at 11:00 a.m. Brussels time on such EURIBOR Determination Date and in a
Euro Representative Amount. If at least two quotations are provided, EURIBOR for
that date will be the arithmetic mean (if necessary, rounded upwards) of the
quotations;
 
(3) if fewer than two such quotations are provided as requested in clause (2)
above, EURIBOR for that date will be the arithmetic mean (if necessary, rounded
upwards) of the rates quoted by major banks in the Euro-Zone, selected by the
Calculation Agent (after consultation with Freddie Mac, if Freddie Mac is not
then acting as Calculation Agent), at approximately 11:00 a.m., Brussels time,
on the EURIBOR Determination Date for loans in euros to leading European banks
for a period of time corresponding to the Index Maturity and in a Euro
Representative Amount. If at least two quotations are provided, EURIBOR for that
date will be the arithmetic mean (if necessary, rounded upwards) of the
quotations; and


16



--------------------------------------------------------------------------------



 



(4) if fewer than two quotations are provided as requested in clause (3) above,
EURIBOR will be EURIBOR as determined for the immediately preceding Reset Date
or, in the case of the first Reset Date, the interest rate payable for the new
Interest Reset Period will be the initial interest rate.
 
(K) If the applicable Supplemental Agreement specifies the Prime Rate as the
applicable Index for determining the rate of interest for the related Variable
Rate Debt Securities, the following provisions shall apply:
 
The “Prime Rate” means, with respect to any Reset Date (in the following order
of priority):
 
(1) the rate for the Prime Rate Determination Date, as published in H.15(519)
Daily Update opposite the caption “Bank prime loan”;
 
(2) if the rate is not published by 5:00 p.m., New York City time, on the Reset
Date pursuant to clause (1), the rate for the Prime Rate Determination Date as
published in H.15(519) opposite the caption “Bank prime loan”;
 
(3) if the rate is not published in either H.15(519) or the H.15 Daily Update by
5:00 p.m., New York City time, on the Reset Date, then the Prime Rate will be
the arithmetic mean, determined by the Calculation Agent, of the rates (after
eliminating certain rates, as described below in this clause (3)) that appear,
at 11:00 a.m., New York City time, on the Prime Rate Determination Date, on
Reuters USPRIME1 Page as the U.S. dollar prime rate or base lending rate of each
bank appearing on that page; provided, that at least three rates appear. In
determining the arithmetic mean:
 
(i) if 20 or more rates appear, the highest five rates (or in the event of
equality, five of the highest) and the lowest five rates (or in the event of
equality, five of the lowest) will be eliminated,
 
(ii) if fewer than 20 but 10 or more rates appear, the highest two rates (or in
the event of equality, two of the highest) and the lowest two rates (or in the
event of equality, two of the lowest) will be eliminated, or
 
(iii) if fewer than 10 but five or more rates appear, the highest rate (or in
the event of equality, one of the highest) and the lowest rate (or in the event
of equality, one of the lowest) will be eliminated;
 
(4) if fewer than three rates so appear on Reuters USPRIME1 Page pursuant to
clause (3) above, then the Calculation Agent will request five major banks in
the City of New York selected by the Calculation Agent (after consultation with
Freddie Mac, if Freddie Mac is not then acting as Calculation Agent) to provide
a quotation of such banks’ U.S. dollar prime rates or base lending rates on the
basis of the actual number of days in the year divided by 360 as of the close of
business on the Prime Rate Determination Date. If at least three quotations are
provided, then the Prime Rate will be the arithmetic mean determined by the
Calculation Agent of the quotations obtained (and, if five quotations are
provided, eliminating the highest quotation (or in the event of equality, one of
the highest) and the lowest quotation (or in the event of equality, one of the
lowest));
 
(5) if fewer than three quotations are so provided pursuant to clause (4) above,
the Calculation Agent will request five banks or trust companies organized and
doing business under the laws of the United States or any state, each having
total equity capital of at least U.S. $500,000,000 and being subject to
supervision or examination by federal or state authority, selected by the
Calculation Agent (after consultation with Freddie Mac, if Freddie Mac is not
then acting as


17



--------------------------------------------------------------------------------



 



Calculation Agent), to provide a quotation of such banks’ or trust companies’
U.S. dollar prime rates or base lending rates on the basis of the actual number
of days in the year divided by 360 as of the close of business on the Prime Rate
Determination Date. In making such selection of five banks or trust companies,
the Calculation Agent will include each bank, if any, that provided a quotation
as requested in clause (4) above and exclude each bank that failed to provide a
quotation as requested in clause (4). If at least three quotations are provided,
then the Prime Rate will be the arithmetic mean determined by the Calculation
Agent of the quotations obtained; and
 
(6) if fewer than three quotations are so provided pursuant to clause (5) above,
then the Prime Rate will be the Prime Rate determined for the immediately
preceding Reset Date. If the applicable Reset Date is the first Reset Date, then
the Prime Rate will be the rate calculated pursuant to clause (1) or (2) for the
most recent New York Banking Day preceding the Reset Date for which such rate
was published in H.15(519) or H.15 Daily Update.
 
(L) If the applicable Supplemental Agreement specifies the Treasury Rate as the
applicable Index for determining the rate of interest for the related Variable
Rate, the following provisions shall apply:
 
The “Treasury Rate” means, with respect to any Reset Date (in the following
order of priority):
 
(1) the rate for the Treasury Determination Date of Treasury Bills having the
Index Maturity, as published in H.15 Daily Update under the caption
“U.S. government securities/Treasury bills/(secondary market)”;
 
(2) if the rate described in clause (1) above does not appear in H.15 Daily
Update by 5:00 p.m., New York City time, on the Reset Date, then the rate for
the Treasury Rate Determination Date of Treasury Bills having the Index
Maturity, as published in the H.15 (519), or other recognized electronic source
used for the purpose of displaying that rate under the caption “U.S. government
securities/Treasury bills(secondary market)”;
 
(3) if the rate described in clause (2) above is not so published by 3.00 p.m.,
New York City time, on the Reset Date, then the rate from Treasury Auction of
Treasury Bills having the Index Maturity, as that rate appears under the caption
“INVEST RATE” on the display on Reuters USAUCTION10 Page or Reuters USAUCTION11
Page;
 
(4) if the rate described in clause (3) above is not published by 5:00 p.m., New
York City time, on the Reset Date, then the auction average rate for Treasury
Bills having the Index Maturity obtained from the applicable Treasury Auction as
announced by the Treasury Department in the form of a press release under the
heading “Investment Rate” by 5:00 p.m. on such Reset Date;
 
(5) if the rate describe in clause (4) above is not so announced by the Treasury
Department by 5:00 p.m., New York City time, on the Reset Date, then auction
average rate obtained from the Treasury Auction of the applicable Treasury
Bills, as otherwise announced by the Treasury Department by 5:00 p.m., New York
City time, on the Reset Date as determined by the Calculation Agent;
 
(6) if such rate described in clause (5) is not so announced by the Treasury
Department by 5:00 p.m., New York City time, on the Reset Date, the Calculation
Agent will request five leading primary United States government securities
dealers in the City of New York selected by the Calculation Agent (after
consultation with Freddie Mac, if Freddie Mac is not then acting as Calculation
Agent) to provide a quotation of such dealers’ secondary market bid


18



--------------------------------------------------------------------------------



 



yields, as of 3:00 p.m. on the Reset Date, for Treasury Bills with a remaining
maturity closest to the Index Maturity (or, in the event that the remaining
maturities are equally close, the longer remaining maturity). If at least three
quotations are provided, then the Treasury Rate will be the arithmetic mean
determined by the Calculation Agent of the quotations obtained; and
 
(7) if fewer than three quotations are so provided pursuant to clause (6) above,
then the Treasury Rate for the immediately preceding Reset Date. If the
applicable Reset Date is the first Reset Date, then the auction average rate for
Treasury Bills having the Index Maturity from the most recent auction of
Treasury Bills prior to the Reset Date for which such rate was announced by the
Treasury Department in the form of a press release under the heading “Investment
Rate.”
 
The rate (including the auction average rate) for Treasury Bills and the
secondary market bid yield for Treasury Bills will be obtained and expressed as
a bond equivalent on the basis of a year of 365 or 366 days, as applicable (or,
if not so expressed, will be converted by the Calculation Agent to such a bond
equivalent yield).
 
(M) If the applicable Supplemental Agreement specifies the CMT Rate as the
applicable Index for determining the rate of interest for the related Variable
Rate, the following provisions shall apply:
 
The “CMT Rate” means, with respect to any Reset Date (in the following order of
priority):
 
(1) for any CMT Determination Date, the daily rate for the Index Maturity that
appears on page “FRBCMT” on Reuters (or any other page that replaces the FRBCMT
page on that service or any successor service) under the heading “...Treasury
Constant Maturities. Federal Reserve Board Release H.15...Mondays Approximately
3:45 p.m.”;
 
(2) if the applicable rate described in clause (1) is not displayed on Reuters
page FRBCMT at 3:45 p.m., New York City time, on the CMT Determination Date,
then the CMT Rate will be the Treasury constant maturity rate for the Index
Maturity applicable for the CMT Determination Date as published in H.15 (519);
 
(3) if the CMT Rate is not determined pursuant to clause (1) and the applicable
rate described in clause (2) does not appear in H.15 (519) at 3:45 p.m., New
York City time, on the CMT Determination Date, then the CMT Rate will be the
Treasury constant maturity rate, or other U.S. Treasury rate, applicable to an
Index Maturity with reference to the CMT Determination Date, that:
 
(i) is published by the Federal Reserve or the Treasury Department; and
 
(ii) Freddie Mac has determined to be comparable to the applicable rate formerly
displayed on Reuters page 7051 and published in H.15 (519);
 
(4) if the CMT Rate is not determined pursuant to clause (1) or (2) and the rate
described in clause (3) above does not appear at 3:45 p.m., New York City time,
on the CMT Determination Date, then the CMT Rate will be the yield to maturity
of the arithmetic mean of the secondary market offered rates for U.S. Treasury
securities with an original maturity of approximately the Index Maturity and a
remaining term to maturity of no more than one year shorter than the Index
Maturity, and in a Representative Amount, as of approximately 3:45 p.m., New
York City time, on the CMT Determination Date, as quoted by three primary
U.S. government securities dealers in New York City that Freddie Mac selects. In
selecting these offered rates, Freddie Mac will request quotations from five
primary dealers and will disregard the highest quotation or, if there is
equality, one of the highest and the lowest quotation or, if there is equality,
one of the lowest. If two U.S. Treasury securities with an original maturity
longer than


19



--------------------------------------------------------------------------------



 



the Index Maturity have remaining terms to maturity that are equally close to
the Index Maturity, Freddie Mac will obtain quotations for the U.S. Treasury
security with the shorter remaining term to maturity;
 
(5) if the CMT Rate is not determined pursuant to clause (1), (2) or (3) and
fewer than five but more than two primary dealers are quoting offered rates as
described in clause (4), then the CMT Rate for the CMT Determination Date will
be based on the arithmetic mean of the offered rates so obtained, and neither
the highest nor the lowest of those quotations will be disregarded;
 
(6) if the CMT Rate is not determined pursuant to clause (1), (2), (3) or (4)
and two or fewer primary dealers are quoting offered rates as described in
clause (5), then the CMT Rate will be the yield to maturity of the arithmetic
mean of the secondary market offered rates for U.S. Treasury securities having
an original maturity longer than the Index Maturity and a remaining term to
maturity closest to the Index Maturity, and in a Representative Amount, as of
approximately 3:45 p.m., New York City time, on the CMT Determination Date, as
quoted by three primary U.S. government securities dealers in New York City that
Freddie Mac selects. In selecting these offered rates, Freddie Mac will request
quotations from five primary dealers and will disregard the highest quotation,
or, if there is equality, one of the highest and the lowest quotation or, if
there is equality, one of the lowest;
 
(7) if the CMT Rate is not determined pursuant to clauses (1) through (6) above
and fewer than five but more than two primary dealers are quoting offered rates
as described in clause (6), then the CMT Rate for the CMT Determination date
will be based on the arithmetic mean of the offered rates so obtained, and
neither the highest nor the lowest of those quotations will be disregarded; and
 
(8) if the Calculation Agent obtains fewer than three quotations of the kind
described in clause (6), the CMT Rate in effect for the new Interest Reset
Period will be the CMT Rate in effect for the prior Interest Rate Period, or if
the applicable Reset Date is the first Reset Date, the rate of interest payable
for the new Interest Reset Period will be the initial interest rate.
 
(N) If the applicable Supplemental Agreement specifies the CMS Rate as the
applicable Index for determining the rate of interest for the related Variable
Rate, the following provisions shall apply:
 
The “CMS Rate” means, with respect to any Reset Date:
 
(1) the most recent rate for U.S. dollar swap transactions for the applicable
Index Currency and applicable Index Maturity, as specified in the applicable
Supplemental Agreement for the Debt Securities, expressed as a percentage, which
appears on the Reuters page “ISDAFIX1” (or such other page that may replace that
page on that service or a successor service) at 11:00 a.m., New York City time,
on the applicable CMS Determination Date;
 
(2) if the most recent CMS Rate as described in clause (1) above was first
available prior to ten calendar days before the applicable CMS Determination
Date, then the CMS Rate will be determined by the Calculation Agent on the basis
of the mid-market semi-annual swap rate quotations provided by the five leading
swaps dealers in the New York City interbank market (which may include Dealers
and their affiliates), and for this purpose, “mid-market semi-annual swap rate”
means the arithmetic mean of the bid and offered rate quotations for the
semi-annual fixed leg, calculated on a 30/360 day count basis, of a
fixed-for-floating United States dollars denominated interest rate swap
transaction with the applicable Index Currency and Index Maturity, as specified
in the applicable Supplemental Agreement for the Debt Securities, commencing on
the Reset Date for the relevant Interest Period, and for a relevant
representative amount in the relevant market at the relevant time, with an
acknowledged dealer


20



--------------------------------------------------------------------------------



 



of good credit in the swap market, where the floating leg, calculated on an
Actual/360 day count basis, is equivalent to USD-LIBOR-BBA (as defined in the
2006 ISDA Definitions published by the International Swaps and Derivatives
Association, Inc.) with a designated maturity of three months. The Calculation
Agent will request the principal New York City office of each of the five
leading swaps dealers selected by the Calculation Agent to provide a quotation
of its rate. If at least five quotations are provided, the rate for that CMS
Determination Date will be the arithmetic mean of the quotations, eliminating
the highest quotation (or, in the event of equality, one of the highest) and the
lowest quotation (or, in the event of equality, one of the lowest);
 
(3) if two, three or four (and not five) of such swaps dealers are quoting as
described in clause (2) above, then the CMS Rate will be based on the arithmetic
mean of the bid prices obtained and neither the highest nor lowest of such
quotations will be eliminated; and
 
(4) if fewer than two rate quotations are provided, then the CMS Rate for the
Reset Date will be the CMS Rate in effect on the preceding Reset Date, or if the
applicable Reset Date is the first Reset Date, the rate of interest payable for
the new Interest Reset Period will be the initial interest rate.
 
(O) If the applicable Supplemental Agreement specifies the Federal Funds Rate
(Daily) as the applicable Index for determining the rate of interest for the
related Variable Rate, the following provisions shall apply:
 
The “Federal Funds Rate (Daily)” means, with respect to any Reset Date:
 
(1) the rate for the Business Day preceding the Federal Funds Rate (Daily)
Determination Date for U.S. dollar federal funds, as published in the latest
H.15 Daily Update opposite the caption “Federal funds (effective)”;
 
(2) if the rate specified in clause (1) is not published by 5:00 p.m., New York
City Time, on the Federal Funds Rate (Daily) Determination Date, the Federal
Funds Rate (Daily) will be the rate for that Fed Funds Rate (Daily)
Determination Date as published in the H.15 Daily Update, or other recognized
electronic source used for the purpose of displaying the applicable rate,
opposite the caption “Federal funds (effective)”;
 
(3) if the rate specified in clause (2) is not published by 5:00 p.m., New York
City time, on the Federal Funds Rate Determination Date, then the Calculation
Agent will request five leading brokers (which may include the related Dealers
or their affiliates) of federal funds transactions in the City of New York
selected by the Calculation Agent (after consultation with Freddie Mac, if
Freddie Mac is not then acting as Calculation Agent) each to provide a quotation
of the broker’s effective rate for transactions in overnight federal funds
arranged by the broker settling on the Business Day preceding the Federal Funds
Rate (Daily) Determination Date. If at least two quotations are provided, then
the Federal Funds Rate (Daily) will be the arithmetic mean determined by the
Calculation Agent of the quotations obtained (and, if five quotations are
provided, eliminating the highest quotation (or, in the event of equality, one
of the highest) and the lowest quotation (or, in the event of equality, one of
the lowest));
 
(4) if fewer than two quotations are so provided pursuant to clause (3) above,
then the Calculation Agent will request five leading brokers (which may include
the related Dealers or their affiliates) of federal funds transactions in the
City of New York selected by the Calculation Agent (after consultation with
Freddie Mac, if Freddie Mac is not then acting as Calculation Agent) each to
provide a quotation of the broker’s rates for the last transaction in overnight
federal funds arranged by the broker as of 11:00 a.m., New York City time, on
the


21



--------------------------------------------------------------------------------



 



Business Day preceding the Federal Funds Rate (Daily) Determination Date. If at
least two quotations are provided, then the Federal Funds Rate (Daily) will be
the arithmetic mean determined by the Calculation Agent of the quotations
obtained (and, if five quotations are provided, eliminating the highest
quotation (or, in the event of equality, one of the highest) and the lowest
quotation (or, in the event of equality, one of the lowest)); and
 
(5) if fewer than two quotations are so provided pursuant to clause (4) above,
then the Federal Funds Rate (Daily) as of such Federal Funds Rate (Daily)
Determination Date will be the Federal Funds Rate (Daily) determined for the
immediately preceding Reset Date. If the applicable Reset Date is the first
Reset Date, then the rate of interest payable for the new Interest Rate Period
will be the initial interest rate.
 
(P) If the applicable Supplemental Agreement specifies the Federal Funds Rate
(Weekly Average) as the applicable Index for determining the rate of interest
for the related Variable Rate, the following provisions shall apply:
 
The “Federal Funds Rate (Weekly Average)” means, with respect to any Reset Date:
 
(1) the most recent rate published in the latest H.15(519) available by
5:00 p.m., New York City time, on the Reset Date, opposite the caption “Federal
funds (effective)” and under the caption “Week Ending” for the Friday
immediately preceding the Reset Date. (As described in the footnotes to the
H.15(519), the rate shown for the week ending on a Friday preceding a Reset Date
actually will be the rate for the week ending on (and including) the Wednesday
preceding the Reset Date (the “Seven-Day Period”));
 
(2) if a rate is not so published pursuant to clause (1) above, then the Federal
Funds Rate (Weekly Average) will be the arithmetic mean determined by the
Calculation Agent of the rate, determined in the manner described in
subclauses (y) and (z) below (as applicable), for each day in the Seven-Day
Period (each a “Day Rate”); provided, that the Calculation Agent determines a
Day Rate for each day in the Seven-Day Period;
 
(y) The Day Rate for a Business Day will be the rate that is published, by
5:00 p.m., New York City time, on the Reset Date, in the H.15 Daily Update or
other recognized electronic source used for the purpose of displaying the
applicable rate, opposite the caption “Federal funds (effective)” for that
Business Day. If a rate for that Business Day does not appear on H.15 Daily
Update by 5:00 p.m., New York City time, on the Reset Date, the Calculation
Agent will request five leading brokers (which may include the related Dealers
or their affiliates) of federal funds transactions in the City of New York
selected by the Calculation Agent (after consultation with Freddie Mac, if
Freddie Mac is not then acting as Calculation Agent) each to provide a quotation
of the broker’s rate for the last transaction in overnight federal funds
arranged by the broker as of 11:00 a.m. on that Business Day. If at least two
quotations are provided, then the Day Rate will be the arithmetic mean
determined by the Calculation Agent of the quotations obtained (and, if five
quotations are provided, eliminating the highest quotation (or, in the event of
equality, one of the highest) and the lowest quotation (or, in the event of
equality, one of the lowest)); and
 
(z) The Day Rate for a day other than a Business Day will be the rate for the
preceding Business Day, whether or not the Business Day falls within the
relevant Seven-Day Period, determined in accordance with the provisions of
subclause (y) above; and
 
(3) if the Day Rate for each day in the Seven-Day Period is not so determined
pursuant to either clause (1) or (2) above, then the Federal Funds Rate (Weekly
Average) as of such Reset


22



--------------------------------------------------------------------------------



 



Date will be the Federal Funds Rate (Weekly Average) determined for the
immediately preceding Reset Date. If the applicable Reset Date is the first
Reset Date, then the rate of interest payable for the new Interest Reset Period
will be the initial interest rate.
 
(j) Fixed/Variable Rate Debt Securities
 
Fixed/Variable Rate Debt Securities shall bear interest at a single fixed rate
for one or more specified periods and at a rate determined by reference to one
or more Indices, or otherwise, for one or more other specified periods.
Fixed/Variable Rate Debt Securities also may bear interest at a rate that
Freddie Mac may elect to convert from a fixed rate to a variable rate or from a
variable rate to a fixed rate, if so provided in the applicable Supplemental
Agreement.
 
If Freddie Mac may convert the interest rate on a Fixed/Variable Rate Debt
Security from a fixed rate to a variable rate, or from a variable rate to a
fixed rate, accrued interest for each Interest Payment Period may be calculated
using an accrued interest factor in the manner described in Section 2.07(i)(E).
 
(k) Zero Coupon Debt Securities
 
Zero Coupon Debt Securities shall not bear interest.
 
(l) Amortizing Debt Securities
 
Amortizing Debt Securities are those on which Freddie Mac makes periodic
payments of principal during the terms of such Debt Securities as described in
the related Supplemental Agreement. Amortizing Debt Securities may bear interest
at fixed or variable rates.
 
(m) Debt Securities with Variable Principal Repayment Amounts
 
Variable Principal Repayment Amount Debt Securities are those on which the
amount of principal payable is determined with reference to an Index specified
in the related Supplemental Agreement.
 
(n) Mortgage Linked Amortizing Debt Securities
 
Mortgage Linked Amortizing Debt Securities are Amortizing Debt Securities on
which Freddie Mac makes periodic payments of principal based on the rate of
payments on referenced mortgage or mortgage-related assets, as described in the
related Supplemental Agreement. Mortgage Linked Amortizing Debt Securities may
bear interest at fixed or variable rates.
 
(o) Range Accrual Debt Securities
 
Range Accrual Debt Securities are Variable Rate Debt Securities on which no
interest may accrue during periods when the applicable Index is outside a
specified range as described in the related Supplemental Agreement.
 
(p) Extendible Variable Rate Debt Securities
 
Extendible Variable Rate Debt Securities’ are Variable Rate Debt Securities, the
maturity of which may be extended at a Beneficial Owner’s option effective as of
specified dates, subject to a final maturity date, and that bear interest at
variable rates subject to different Spreads for different specified periods, as
described in the related Supplemental Agreement.
 
Section 2.08. Business Day Convention.
 
Unless otherwise specified in the applicable Supplemental Agreement, in any case
in which an Interest Payment Date or Principal Payment Date is not a Business
Day, payment of any interest on or the principal of the Debt Securities shall
not be made on such date but shall be made on the next Business Day with the
same force and effect as if made on such Interest Payment Date or Principal
Payment Date, as the


23



--------------------------------------------------------------------------------



 



case may be. Unless otherwise provided in the applicable Supplemental Agreement,
no interest on such payment shall accrue for the period from and after such
Interest Payment Date or Principal Payment Date, as the case may be, to the
actual date of such payment.
 
Section 2.09. Targeted Registered Issues.
 
Any Debt Securities that are Targeted Registered Debt Securities shall be
considered to be “targeted to foreign markets” as provided under Treasury
Department regulations.
 
Section 2.10. Reopened Issues and Repurchases.
 
Freddie Mac reserves the right, in its discretion and at any time, to offer
additional Debt Securities which have the same terms (other than Issue Date,
interest commencement date and issue price) and conditions as Debt Securities
for which settlement has previously occurred or been scheduled so as to form a
single series of Debt Securities as specified in the applicable Supplemental
Agreement.
 
Freddie Mac reserves the right, in its discretion and at any time, to purchase
Debt Securities or otherwise acquire (either for cash or in exchange for
securities) some or all of an issue of Debt Securities at any price or prices in
the open market or otherwise. Such Debt Securities may be held, resold or
canceled by Freddie Mac.
 
ARTICLE III
 
Form; Clearance and Settlement Procedures
 
Section 3.01. Form of Fed Book-Entry Debt Securities.
 
(a) General
 
Fed Book-Entry Debt Securities shall be issued and maintained only on the Fed
Book-Entry System. Fed Book-Entry Debt Securities shall not be exchangeable for
definitive Debt Securities. The Book-Entry Rules are applicable to Fed
Book-Entry Debt Securities.
 
(b) Title
 
Fed Book-Entry Debt Securities shall be held of record only by Holding
Institutions. Such entities whose names appear on the book-entry records of a
Federal Reserve Bank as the entities to whose accounts Fed Book-Entry Debt
Securities have been deposited shall be the Holders of such Fed Book-Entry Debt
Securities. The rights of the Beneficial Owner of a Fed Book-Entry Debt Security
with respect to Freddie Mac and the Federal Reserve Banks may be exercised only
through the Holder of the Fed Book-Entry Debt Security. Freddie Mac and the
Federal Reserve Banks shall have no direct obligation to a Beneficial Owner of a
Fed Book-Entry Debt Security that is not also the Holder of the Fed Book-Entry
Debt Security. The Federal Reserve Banks shall act only upon the instructions of
the Holder in recording transfers of a Debt Security maintained on the Fed
Book-Entry System. Freddie Mac and the Federal Reserve Banks may treat the
Holders as the absolute owners of Fed Book-Entry Debt Securities for the purpose
of making payments in respect thereof and for all other purposes, whether or not
such Fed Book-Entry Debt Securities shall be overdue and notwithstanding any
notice to the contrary.
 
The Holders and each other financial intermediary holding such Fed Book-Entry
Debt Securities directly or indirectly on behalf of the Beneficial Owners shall
have the responsibility of remitting payments for the accounts of their
customers. All payments on Fed Book-Entry Debt Securities shall be subject to
any applicable law or regulation.


24



--------------------------------------------------------------------------------



 



(c) Fiscal Agent
 
The FRBNY shall be the Fiscal Agent for Fed Book-Entry Debt Securities.
 
In acting under the Fiscal Agency Agreement, the FRBNY shall act solely as
Fiscal Agent of Freddie Mac and does not assume any obligation or relationship
of agency or trust for or with any Holder of a Fed Book-Entry Debt Security.
 
Section 3.02. Form of Registered Debt Securities.
 
(a) General
 
As specified in the applicable Supplemental Agreement, Registered Debt
Securities shall be deposited with (i) a custodian for, and registered in the
name of a nominee of, DTC, or (ii) a Common Depositary, and registered in the
name of such Common Depositary or a nominee of such Common Depositary.
 
(b) Title
 
The person in whose name a Registered Debt Security is registered in the
Register shall be the Holder of such Registered Debt Security. Beneficial
interests in a Registered Debt Security shall be represented, and transfers
thereof shall be effected, only through book-entry accounts of financial
institutions acting on behalf of the Beneficial Owners of such Registered Debt
Security, as a direct or indirect participant in the applicable clearing system
for such Registered Debt Security.
 
Freddie Mac, the Global Agent and the Registrar may treat the Holders as the
absolute owners of Registered Debt Securities for the purpose of making payments
and for all other purposes, whether or not such Registered Debt Securities shall
be overdue and notwithstanding any notice to the contrary. Owners of beneficial
interests in a Registered Debt Security shall not be considered by Freddie Mac,
the Global Agent or the Registrar as the owner or Holder of such Registered Debt
Security and, except as provided in Section 4.02(a), shall not be entitled to
have Debt Securities registered in their names and shall not receive or be
entitled to receive definitive Debt Securities. Any Beneficial Owner shall rely
on the procedures of the applicable clearing system and, if such Beneficial
Owner is not a participant therein, on the procedures of the participant through
which such Beneficial Owner holds its interest, to exercise any rights of a
Holder of such Registered Debt Securities.
 
Payments by DTC participants to Beneficial Owners of DTC Registered Debt
Securities held through DTC participants shall be the responsibility of such
participants. Payments with respect to Other Registered Debt Securities held
through Euroclear, Clearstream, Luxembourg or any other applicable clearing
system shall be credited to Euroclear participants, Clearstream, Luxembourg
participants or participants of any other applicable clearing system in
accordance with the relevant system’s rules and procedures.
 
(c) Global Agent
 
In acting under the Global Agency Agreement, the Global Agent acts solely as a
fiscal agent of Freddie Mac and does not assume any obligation or relationship
of agency or trust for or with any Holder of a Registered Debt Security, except
that any moneys held by the Global Agent for payment on a Registered Debt
Security shall be held in trust for the Holder as provided in the Global Agency
Agreement.
 
(d) Registrar
 
In acting under the Global Agency Agreement, the Registrar does not assume any
obligation or relationship of agency or trust for, or with, any Holder of a
Registered Debt Security.


25



--------------------------------------------------------------------------------



 



Section 3.03. Clearance and Settlement Procedures.
 
(a) General
 
Unless otherwise provided in the applicable Supplemental Agreement:
 
(i) Most Debt Securities denominated and payable in U.S. dollars and distributed
within the United States shall clear and settle through the Fed Book-Entry
System.
 
(ii) Most Debt Securities denominated and payable in U.S. dollars and
distributed simultaneously within and outside of the United States, including
all Reference Securities, shall clear and settle, within the United States,
through the Fed Book-Entry System and, outside of the United States, through the
systems operated by Euroclear, Clearstream, Luxembourg and/or any other
designated clearing system.
 
(iii) Debt Securities denominated or payable in a Specified Currency other than
U.S. dollars (and Debt Securities denominated and payable in U.S. dollars that
are not cleared and settled in accordance with clauses (i) and (ii) above) and
distributed solely within the United States shall clear and settle through the
system operated by DTC.
 
(iv) Debt Securities denominated or payable in a Specified Currency other than
U.S. dollars (and Debt Securities denominated and payable in U.S. dollars that
are not cleared and settled in accordance with clauses (i) and (ii) above) and
distributed simultaneously within and outside of the United States shall clear
and settle through the systems operated by DTC, Euroclear, Clearstream,
Luxembourg and/or any other designated clearing system.
 
(v) Debt Securities, irrespective of the Specified Currency in which such Debt
Securities are denominated or payable, distributed solely outside of the United
States shall clear and settle through the systems operated by Euroclear,
Clearstream, Luxembourg and/or any other designated clearing system or, in
certain cases, DTC.
 
(b) Primary Distribution
 
(i) General.  On initial issue, Debt Securities shall be credited through one or
more of the systems specified below or any other system specified in the
applicable Supplemental Agreement.
 
(ii) Federal Reserve Banks.  Fed Book-Entry Debt Securities shall be issued and
settled through the Fed-Book-Entry System in same-day funds and shall be held by
designated Holding Institutions. After initial issue, all Fed Book-Entry Debt
Securities shall continue to be held by such Holding Institutions in the Fed
Book-Entry System unless arrangements are made for the transfer thereof to
another Holding Institution. Fed Book-Entry Debt Securities shall not be
exchangeable for definitive Debt Securities.
 
(iii) DTC.  DTC participants acting on behalf of investors holding DTC
Registered Debt Securities through DTC shall follow the delivery practices
applicable to securities eligible for DTC’s Same-Day Funds Settlement System.
DTC Registered Debt Securities shall be credited to DTC participants’ securities
accounts following confirmation of receipt of payment to Freddie Mac on the
relevant Issue Date.
 
(iv) Euroclear and Clearstream, Luxembourg.  Investors holding Other Registered
Debt Securities through Euroclear, Clearstream, Luxembourg or such other
clearing system shall follow the settlement procedures applicable to
conventional Eurobonds in registered form. Such Other Registered Debt Securities
shall be credited to Euroclear, Clearstream, Luxembourg or such other clearing
system participants’ securities accounts either on the relevant Issue Date or on
the


26



--------------------------------------------------------------------------------



 



settlement day following the relevant Issue Date against payment in same-day
funds (for value on the relevant Issue Date).
 
(c) Secondary Market Transfers
 
(i) Fed Book-Entry Debt Securities.  Transfers of Fed Book-Entry Debt Securities
shall take place only in book-entry form on the Fed Book-Entry System. Such
transfers shall occur between Holding Institutions in accordance with the rules
of the Fed Book-Entry System.
 
(ii) Registered Debt Securities.  Transfers of beneficial interests in
Registered Debt Securities within the various systems that may be clearing and
settling interests therein shall be made in accordance with the usual rules and
operating procedures of the relevant system applicable to the Specified Currency
in which such Registered Debt Securities are denominated or payable and the
nature of the transfer.
 
(iii) Freddie Mac shall not bear responsibility for the performance by any
system or the performance of the system’s respective direct or indirect
participants or accountholders of the respective obligations of such
participants or account holders under the rules and procedures governing such
system’s operations.
 
ARTICLE IV
 
Payments, Exchange for Definitive Debt Securities
 
Section 4.01. Payments.
 
(a) Payments on Fed Book-Entry Debt Securities
 
Payments of principal of and any interest on Fed Book-Entry Debt Securities
shall be made in U.S. dollars (except as otherwise provided in the applicable
Supplemental Agreement) on the applicable payment dates to Holders thereof as of
the end of the Business Day preceding each such payment date. Payments on Fed
Book-Entry Debt Securities shall be made by credit of the payment amount to the
Holders’ accounts at the relevant Federal Reserve Bank. All payments to or upon
the order of a Holder shall be valid and effective to discharge the liability of
Freddie Mac and the Fiscal Agent in respect of the related Fed Book-Entry Debt
Securities.
 
(b) Payments on Registered Debt Securities
 
(i) Payments in respect of Registered Debt Securities shall be made in
immediately available funds to DTC, Euroclear, Clearstream, Luxembourg or any
other applicable clearing system, or their respective nominees, as the case may
be, as the Holders thereof. Except as provided in Section 2.03(c) and
Article VII hereof, such payments shall be made in the Specified Payment
Currency. All payments to or upon the order of the Holder of a Registered Debt
Security shall be valid and effective to discharge the liability of Freddie Mac
in respect of such Registered Debt Security. Ownership positions within each
system shall be determined in accordance with the normal conventions observed by
such system. Freddie Mac, the Global Agent and the Registrar shall not have any
responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests in a Registered Debt
Security or for maintaining, supervising or reviewing any records relating to
such beneficial ownership interests.
 
(ii) Interest on a Registered Debt Security shall be paid on the applicable
Interest Payment Date. Such interest payment shall be made to the Holder of such
Registered Debt Security as of the close of business on the related Record Date.
The first payment of interest on any Registered Debt Security originally issued
between a Record Date and the related Interest Payment Date shall be


27



--------------------------------------------------------------------------------



 



made on the Interest Payment Date following the next Record Date to the Holder
on such next Record Date. The principal of each Registered Debt Security,
together with accrued and unpaid interest thereon, shall be paid to the Holder
thereof against presentation and surrender of such Registered Debt Security.
 
(iii) All payments on Registered Debt Securities are subject to any applicable
law or regulation. If a payment outside the United States is illegal or
effectively precluded by exchange controls or other similar restrictions,
payments in respect of the related Registered Debt Securities shall be made at
the office of any paying agent in the United States.
 
Section 4.02. Exchange for Definitive Debt Securities.
 
In the event that Freddie Mac issues definitive Debt Securities in exchange for
Registered Debt Securities issued in global form, such definitive Debt
Securities shall have terms identical to the Registered Debt Securities for
which they were exchanged except as described below.
 
(a) Issuance of Definitive Debt Securities
 
Unless otherwise provided in the applicable Supplemental Agreement, beneficial
interests in Registered Debt Securities issued in global form shall be subject
to exchange for definitive Debt Securities only if such exchange is permitted by
applicable law and (i) in the case of a DTC Registered Debt Security, DTC
notifies Freddie Mac that it is no longer willing or able to discharge properly
its responsibilities as depositary with respect to such DTC Registered Debt
Security, or ceases to be a “clearing agency” registered under the Securities
Exchange Act of 1934 (if so required), or is at any time no longer eligible to
act as such, and in each case Freddie Mac is unable to locate a successor within
90 calendar days of receiving notice of such ineligibility on the part of DTC;
(ii) in the case of any Other Registered Debt Security, if all of the systems
through which it is cleared or settled are closed for business for a continuous
period of 14 calendar days (other than by reason of holidays, statutory or
otherwise) or are permanently closed for business or have announced an intention
permanently to cease business and in any such situations Freddie Mac is unable
to locate a single successor within 90 calendar days of such closure; (iii) a
Holder has instituted a judicial proceeding in a court to enforce its rights
under such Registered Debt Security and such Holder has been advised by counsel
that in connection with such proceeding it is necessary for such Holder to
obtain possession of definitive Debt Securities; (iv) Freddie Mac (at its
discretion), upon the request of a Holder and at such Holder’s expense, elects
to issue definitive Debt Securities; or (v) Freddie Mac (at its discretion)
elects to issue definitive Debt Securities. In such circumstances, Freddie Mac
shall cause sufficient definitive Debt Securities to be executed and delivered
as soon as practicable (and in any event within 45 calendar days of Freddie
Mac’s receiving notice of the occurrence of such circumstances) to the Global
Agent or its agent for completion, authentication and delivery to the relevant
registered holders of such definitive Debt Securities. A person having an
interest in a DTC Registered Debt Security or Other Registered Debt Security
issued in global form shall provide Freddie Mac or the Global Agent with a
written order containing instructions and such other information as Freddie Mac
or the Global Agent may require to complete, execute and deliver such definitive
Debt Securities in authorized denominations.
 
(b) Title
 
The person in whose name a definitive Debt Security is registered in the
Register shall be the “Holder” of such definitive Debt Security. Freddie Mac,
the Global Agent and the Registrar may treat the Holders as the absolute owners
of definitive Debt Securities for the purpose of making payments and for all
other purposes, whether or not such definitive Debt Securities shall be overdue
and notwithstanding any notice to the contrary.


28



--------------------------------------------------------------------------------



 



(c) Payments
 
Interest on a definitive Debt Security shall be paid on the applicable Interest
Payment Date. Such interest payments shall be made by check mailed to the Holder
thereof at the close of business on the Record Date preceding such Interest
Payment Date at such Holder’s address appearing in the Register. The principal
of each definitive Debt Security, together with accrued and unpaid interest
thereon, shall be due on the Principal Payment Date (subject to the right of the
Holder thereof on the related Record Date to receive interest due on an Interest
Payment Date that is on or prior to such Principal Payment Date) and shall be
paid against presentation and surrender of such definitive Debt Security at the
offices of the Global Agent or other paying agent. Payments on the Principal
Payment Date shall be made by check provided at the appropriate office of the
Global Agent or other paying agent or mailed by the Global Agent to the Holder
of such definitive Debt Security. U.S. dollar checks shall be drawn on a bank in
the United States. Checks in a Specified Payment Currency other than
U.S. dollars shall be drawn on a bank office located outside the United States.
 
Notwithstanding the provisions described in the preceding paragraph relating to
payments by check, the Holder of an aggregate principal amount of at least
$10,000,000 of an issue of Debt Securities of which definitive Debt Securities
form a part (or, in the case of a definitive Debt Security denominated in a
Specified Currency other than U.S. dollars, the Specified Currency equivalent of
at least $10,000,000) may elect to receive payments thereon by wire transfer of
immediately available funds in the Specified Payment Currency to an account in
such Specified Payment Currency with a bank designated by such Holder that is
acceptable to Freddie Mac; provided, that such bank has appropriate facilities
therefor and accepts such transfer and such transfer is permitted by any
applicable law or regulation and will not subject Freddie Mac to any liability,
requirement or unacceptable charge. In order for such Holder to receive such
payments, the relevant paying agent (including the Global Agent) must receive at
its office from such Holder (i) in the case of payments on an Interest Payment
Date, a written request therefor not later than the close of business on the
related Record Date; or (ii) in the case of payments on the Principal Payment
Date, a written request therefor not later than the close of business on the
date 15 days prior to such Principal Payment Date and the related definitive
Debt Security not later than two Business Days prior to such Principal Payment
Date. Such written request must be delivered to the relevant paying agent
(including the Global Agent) by mail, by hand delivery or by tested or
authenticated telex. Any such request shall remain in effect until the relevant
paying agent receives written notice to the contrary.
 
All payments on definitive Debt Securities shall be subject to any applicable
law or regulation. If a payment outside the United States is illegal or
effectively precluded by exchange controls or similar restrictions, payments in
respect of the related definitive Debt Securities may be made at the office of
any paying agent in the United States.
 
(d) Partial Redemption
 
Definitive Debt Securities subject to redemption in part by Freddie Mac shall be
selected by the Global Agent by lot or in such other manner as the Global Agent
deems fair and appropriate, subject to the requirement that the principal amount
of each outstanding definitive Debt Security after such redemption is in an
authorized denomination.
 
(e) Transfer and Exchange
 
Definitive Debt Securities shall be presented for registration of transfer or
exchange (with the form of transfer included thereon properly endorsed, or
accompanied by a written instrument of transfer, with such evidence of due
authorization and guaranty of signature as may be required by the Registrar,
duly executed) at the office of the Registrar or any other transfer agent upon
payment of any taxes and other governmental charges and other amounts, but
without payment of any service charge to the Registrar or


29



--------------------------------------------------------------------------------



 



such transfer agent for such transfer or exchange. A transfer or exchange shall
not be effective unless, and until, recorded in the Register.
 
A transfer or exchange of a definitive Debt Security shall be effected upon
satisfying the Registrar with regard to the documents and identity of the person
making the request and subject to such reasonable regulations as Freddie Mac may
from time to time agree with the Registrar. Such documents may include forms
prescribed by U.S. tax authorities to establish the applicability of, or the
exemption from, withholding or other taxes regarding the transferee Holder.
Definitive Debt Securities may be transferred or exchanged in whole or in part
only in the authorized denominations of the DTC Registered Debt Securities or
Other Registered Debt Securities issued in global form for which they were
exchanged. In the case of a transfer of a definitive Debt Security in part, a
new definitive Debt Security in respect of the balance not transferred shall be
issued to the transferor. In addition, replacement of mutilated, destroyed,
stolen or lost definitive Debt Securities also is subject to the conditions
discussed above with respect to transfers and exchanges generally. Each new
definitive Debt Security to be issued upon transfer of such a definitive Debt
Security, as well as the definitive Debt Security issued in respect of the
balance not transferred, shall be mailed to such address as may be specified in
the form or instrument of transfer at the risk of the Holder entitled thereto in
accordance with the customary procedures of the Registrar.
 
ARTICLE V
 
Secured Debt Securities
 
If so provided in the applicable Supplemental Agreement, the indebtedness
represented by certain Debt Securities shall be secured obligations of Freddie
Mac. In such event, the description of the security interest and the terms of
the grant of the security interest shall be set forth in the applicable
Supplemental Agreement.
 
ARTICLE VI
 
Currency Conversions
 
Section 6.01. Currency Conversions for DTC Registered Debt Securities.
 
(a) In the case of DTC Registered Debt Securities whose Specified Payment
Currency is other than U.S. dollars, the Currency Exchange Bank specified in the
applicable Supplemental Agreement, for Holders of such DTC Registered Debt
Securities, shall convert any amounts paid by Freddie Mac in such Specified
Payment Currency into U.S. dollars, unless such Holders elect to receive
payments in such Specified Payment Currency as hereinafter described. Freddie
Mac shall have no responsibility for the conversion of the Specified Payment
Currency for such DTC Registered Debt Securities into U.S. dollars.
 
(b) The U.S. dollar amount to be received by a Holder of a DTC Registered Debt
Security in respect of which payments are to be converted from the Specified
Payment Currency into U.S. dollars shall be determined by the Currency Exchange
Bank in the morning of the day that would be considered the date for “spot”
settlement of the Specified Payment Currency on the applicable payment date in
accordance with market convention (generally two New York business days prior to
such payment date) at the market rate determined by the Currency Exchange Bank
to accomplish the conversion on such payment date of the aggregate amount of the
Specified Payment Currency payable in respect of DTC Registered Debt Securities
scheduled to receive payments converted into U.S. dollars. All currency exchange
costs shall be borne by the Holders of such DTC Registered Debt Securities (and,
accordingly, by the related Beneficial Owners) by deductions from such payments.
In the event all or any portion of a Specified


30



--------------------------------------------------------------------------------



 



Payment Currency is not convertible into U.S. dollars, Holders of such DTC
Registered Debt Securities shall receive payment in the Specified Payment
Currency.
 
(c) A Holder of a DTC Registered Debt Security to be paid in a Specified Payment
Currency other than U.S. dollars shall have the option to receive payments of
the principal of and any interest on such DTC Registered Debt Security in the
Specified Payment Currency by notifying DTC no later than the third New York
business day after the related Record Date, in the case of payments on an
Interest Payment Date, or the date 12 days prior to the Principal Payment Date,
in the case of payments on the Principal Payment Date.
 
ARTICLE VII
 
Events of Default and Remedies
 
Section 7.01. Events of Default.
 
(a) An “Event of Default” with respect to a specific issue of Debt Securities
shall consist of (i) any failure by Freddie Mac to pay to Holders of such Debt
Securities any required payment that continues unremedied for 30 days; (ii) any
failure by Freddie Mac to perform in any material respect any other covenant or
agreement in this Agreement, which failure continues unremedied for 60 days
after the giving of notice of such failure to Freddie Mac by the Holders of not
less than 25% of the outstanding principal amount (or notional principal amount)
of such Debt Securities; (iii) a court having jurisdiction in the premises shall
enter a decree or order for relief in respect of Freddie Mac in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian, or
sequestrator (or other similar official) of Freddie Mac or for all or
substantially all of its property, or order the winding up or liquidation of its
affairs, and such decree or order shall remain unstayed and in effect for a
period of 60 consecutive days; or (iv) Freddie Mac shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian, or
sequestrator (or other similar official) of Freddie Mac or any substantial part
of its property, or shall make any general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due.
 
The appointment of a conservator (or other similar official) by a regulator
having jurisdiction over Freddie Mac, whether or not Freddie Mac consents to
such appointment, will not constitute an Event of Default. Any payment made in
U.S. dollars or in euros as provided under Section 2.03(c)(ii) shall not
constitute an Event of Default.
 
(b) Any event associated with EMU (an “EMU Event”) shall not give rise to an
Event of Default. An EMU Event may include, without limitation, each (and any
combination) of (i) the fixing of exchange rates between the currency of a
member state of the European Union and euros or between the currencies of member
states of the European Union; (ii) the introduction of euros as lawful currency
in a member state of the European Union; or (iii) the disappearance or
replacement of a relevant rate option or other price source for the national
currency of any member state of the European Union, or the failure of the agreed
sponsor (or a successor sponsor) to publish or display a relevant rate, index,
price, page or screen.
 
Section 7.02. Rights Upon Event of Default.
 
(a) As long as an Event of Default under this Agreement remains unremedied,
Holders of not less than 50% of the outstanding principal amount (or notional
principal amount) of an issue of Debt Securities to which such Event of Default
relates may, by written notice to Freddie Mac, declare such


31



--------------------------------------------------------------------------------



 



Debt Securities due and payable and accelerate the maturity of such Debt
Securities. Upon such acceleration, the principal amount of such Debt Securities
and the interest accrued thereon shall be due and payable.
 
(b) No Holder has any right under this Agreement to institute any action or
proceeding at law or in equity or in bankruptcy or otherwise, or for the
appointment of a receiver or trustee, or for any other remedy, unless (i) such
Holder previously has given to Freddie Mac written notice of an Event of Default
and of the continuance thereof; (ii) the Holders of not less than 50% of the
outstanding principal amount (or notional principal amount) of an issue of Debt
Securities to which such Event of Default relates have given written notice to
Freddie Mac of such Event of Default; and (iii) such Event of Default continues
uncured for a period of 60 days following such notice. No Holder of an issue of
Debt Securities has any right in any manner whatsoever by virtue of or by
availing itself of any provision of this Agreement to affect, disturb or
prejudice the rights of any other such Holder, or to obtain or seek to obtain
preference or priority over any other such Holder or to enforce any right under
this Agreement, except in the manner provided in this Agreement and for the
ratable and common benefit of all such Holders.
 
(c) Prior to or after the institution of any action or proceeding relating to an
issue of Debt Securities, the Holders of not less than 50% of the outstanding
principal amount (or notional principal amount) of such Debt Securities may
waive an Event of Default, whether or not it has resulted in a declaration of an
acceleration of the maturity of such Debt Securities, and may rescind and annul
any previously declared acceleration.
 
(d) Whenever in this Agreement it is provided that the Holders of a specified
percentage in outstanding principal amount (or notional principal amount) of an
issue of Debt Securities may take any action (including the making of any demand
or request, or the giving of any authorization, notice, consent or waiver), the
fact that at the time of taking any such action the Holders of such specified
percentage have joined therein may be evidenced by a writing, or any number of
writings of similar tenor, executed by Holders in person, or by an agent or
proxy appointed in writing.
 
ARTICLE VIII
 
Miscellaneous Provisions
 
Section 8.01. Limitations on Liability of Freddie Mac and Others.
 
Neither Freddie Mac nor any of its directors, officers, employees or agents
shall be under any liability to the Holders or Beneficial Owners for any action
taken, or not taken, by them in good faith under this Agreement or for errors in
judgment. This provision will not protect Freddie Mac or any other related
person against any liability which would otherwise be imposed by reason of
willful misfeasance, bad faith or gross negligence or by reason of reckless
disregard of obligations and duties under this Agreement. Freddie Mac and such
related persons shall have no liability of whatever nature for special, indirect
or consequential damages, lost profits or business, or any other liability or
claim (other than for direct damages), even if reasonably foreseeable or Freddie
Mac has been advised of the possibility of such loss, damage, liability or
claim.
 
In performing its responsibilities under this Agreement, Freddie Mac may employ
agents or independent contractors. Except upon an Event of Default (as defined
herein), Freddie Mac shall not be subject to the control of Holders in any
manner in the discharge of its responsibilities pursuant to this Agreement.
 
Freddie Mac shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its responsibilities under this
Agreement and which in its opinion may involve it in any


32



--------------------------------------------------------------------------------



 



expense or liability. However, Freddie Mac may in its discretion undertake any
such legal action which it may deem necessary or desirable in the interests of
the Holders. In such event, the legal expenses and costs of such action shall be
expenses and costs of Freddie Mac.
 
Section 8.02. Binding Effect of this Agreement.
 
(a) By receiving and accepting a Debt Security, each Holder, financial
intermediary and Beneficial Owner of such Debt Security unconditionally agrees,
without any signature or further manifestation of assent, to be bound by the
terms and conditions of this Agreement, as supplemented, modified or amended
pursuant to its terms.
 
(b) This Agreement shall be binding upon and inure to the benefit of any
successor to Freddie Mac.
 
Section 8.03. Replacement.
 
Any Registered Debt Security in definitive form that becomes mutilated,
destroyed, stolen or lost shall be replaced by Freddie Mac at the expense of the
Holder upon delivery to the Global Agent of evidence of the destruction, theft
or loss thereof, and an indemnity satisfactory to Freddie Mac and the Global
Agent. Upon the issuance of any substituted Registered Debt Security, Freddie
Mac or the Global Agent may require the payment by the Holder of a sum
sufficient to cover any taxes and expenses connected therewith.
 
Section 8.04. Conditions to Payment, Transfer or Exchange.
 
Freddie Mac, its agent or any other person potentially required to withhold with
respect to payments on a Debt Security shall have the right to require a Holder
of a Debt Security, as a condition to payment of principal of or interest on
such Debt Security, or as a condition to transfer or exchange of such Debt
Security, to present at such place as Freddie Mac, its agent or such other
person shall designate a certificate in such form as Freddie Mac, its agent or
such other person may from time to time prescribe, to enable Freddie Mac, its
agent or such other person to determine its duties and liabilities with respect
to (i) any taxes, assessments or governmental charges which Freddie Mac, any
Federal Reserve Bank, the Global Agent or such other person, as the case may be,
may be required to deduct or withhold from payments in respect of such Debt
Security under any present or future law of the United States or jurisdiction
therein or any regulation or interpretation of any taxing authority thereof; and
(ii) any reporting or other requirements under such laws, regulations or
interpretations. Freddie Mac, its agent or such other person shall be entitled
to determine its duties and liabilities with respect to such deduction,
withholding, reporting or other requirements on the basis of information
contained in such certificate or, if no certificate shall be presented, on the
basis of any presumption created by any such law, regulation or interpretation,
and shall be entitled to act in accordance with such determination.
 
Section 8.05. Amendment.
 
(a) Freddie Mac may modify, amend or supplement this Agreement and the terms of
an issue of Debt Securities, without the consent of the Holders or Beneficial
Owners, (i) to cure any ambiguity, or to correct or supplement any defective
provision or to make any other provision with respect to matters or questions
arising under this Agreement or the terms of any Debt Security that are not
inconsistent with any other provision of this Agreement or the Debt Security;
(ii) to add to the covenants of Freddie Mac for the benefit of the Holders or
surrender any right or power conferred upon Freddie Mac; (iii) to evidence the
succession of another entity to Freddie Mac and its assumption of the covenants
of Freddie Mac; (iv) to conform the terms of an issue of Debt Securities or cure
any ambiguity or discrepancy resulting from any changes in the Book-Entry Rules
or any regulation or document that are applicable to book-entry securities of
Freddie Mac; (v) to increase the amount of an issue of Debt Securities as
contemplated


33



--------------------------------------------------------------------------------



 



under Section 2.07; or (vi) in any other manner that Freddie Mac may determine
and that will not adversely affect in any material respect the interests of
Holders or Beneficial Owners at the time of such modification, amendment or
supplement.
 
(b) In addition, either (i) with the written consent of the Holders of at least
50% of the aggregate then outstanding principal amount or notional principal
amount of an issue of Debt Securities affected thereby, excluding any such Debt
Securities owned by Freddie Mac; or (ii) by the adoption of a resolution at a
meeting of Holders at which a quorum is present, by the Holders of at least 50%
of the aggregate then outstanding principal amount or notional principal amount
of an issue of Debt Securities represented at such meeting, excluding any such
Debt Securities owned by Freddie Mac, Freddie Mac may from time to time and at
any time modify, amend or supplement the terms of an issue of Debt Securities
for the purpose of adding any provisions to or changing in any manner or
eliminating any provisions of such Debt Securities or modifying in any manner
the rights of the Holders; provided, however, that no such modification,
amendment or supplement may, without the written consent or affirmative vote of
each Holder of a Debt Security; (A) change the Maturity Date or any Interest
Payment Date of such Debt Security; (B) materially modify the redemption or
repayment provisions, if any, relating to the redemption or repayment price of,
or any redemption or repayment date or period for, such Debt Security;
(C) reduce the principal amount of, delay the principal payment of, or
materially modify the rate of interest or the calculation of the rate of
interest on, such Debt Security; (D) in the case of Registered Debt Securities
only, change the Specified Payment Currency of such Registered Debt Security; or
(E) reduce the percentage of Holders whose consent or affirmative vote is
necessary to modify, amend or supplement the terms of the relevant issue of Debt
Securities. A quorum at any meeting of Holders called to adopt a resolution
shall be Holders entitled to vote a majority of the then aggregate outstanding
principal amount or notional principal amount of an issue of such Debt
Securities called to such meeting and, at any reconvened meeting adjourned for
lack of a quorum, 25% of the then aggregate outstanding principal amount or
notional principal amount of such issue of Debt Securities, in both cases
excluding any such Debt Securities owned by Freddie Mac. It shall not be
necessary for the Holders to approve the particular form of any proposed
amendment, but it shall be sufficient if such consent or resolution approves the
substance of such change. If any modification, amendment or supplement of the
terms of an issue of Debt Securities that have been separated into Interest and
Principal Components requires the consent of Holders, only the Holders of the
Principal Components will be entitled to give or withhold that consent. Holders
of Interest Components will have no right to give or withhold such consent.
 
(c) The “principal amount,” for purposes of the preceding paragraph, for a Debt
Security that is a Zero Coupon Debt Security or for a Debt Security issued at an
“issue price” of 80% or less of its principal amount will be equal to (i) the
issue price of such Debt Security; plus (ii) the original issue discount that
has accrued from the Issue Date of such Debt Security to the OID Determination
Date; minus (iii) any amount considered as part of the “stated redemption price
at maturity” of such Debt Security that has been paid from the Issue Date of
such Debt Security to the OID Determination Date.
 
The “principal amount,” for purposes of the second preceding paragraph, of a
Debt Security whose Specified Principal Currency is other than U.S. dollars will
be the U.S. dollar equivalent, determined on the Issue Date, of the principal
amount (or, in the case of the Debt Securities referred to in the preceding
paragraph, the amount determined in accordance with the provisions described in
such preceding paragraph) of such Debt Security. The “principal amount” of a
Debt Security with principal determined by reference to an Index will be
described in the applicable Supplemental Agreement.
 
(d) Freddie Mac may establish a record date for the determination of Holders
entitled to vote at any meeting of Holders of Debt Securities, to grant any
consent in respect of Debt Securities and to notice with respect to any such
meeting or consent.


34



--------------------------------------------------------------------------------



 



(e) Any instrument given by or on behalf of any Holder of a Debt Security in
connection with any consent to any such modification, amendment or supplement
shall be irrevocable once given and shall be conclusive and binding on all
subsequent Holders of such Debt Security or any Debt Security issued, directly
or indirectly, in exchange or substitution therefor, irrespective of whether or
not notation in regard thereto is made thereon. Any modification, amendment or
supplement of this Agreement or of the terms of Debt Securities shall be
conclusive and binding on all Holders of Debt Securities affected thereby,
whether or not they have given such consent or were present at any meeting
(unless by the terms of this Agreement a written consent or an affirmative vote
of such Holders is required), and whether or not notation of such modification,
amendment or supplement is made upon the Debt Securities.
 
Section 8.06. Securities Acquired by Freddie Mac.
 
Freddie Mac may, from time to time, repurchase or otherwise acquire (either for
cash or in exchange for newly-issued Debt Securities) all or a portion of any
issue of Debt Securities. Any Debt Securities owned by Freddie Mac shall have an
equal and proportionate benefit under the provisions of this Agreement, without
preference, priority or distinction as among such Debt Securities, except that
in determining whether the Holders of the required percentage of the outstanding
principal amount (or notional principal amount) of an issue of Debt Securities
have given any required demand, authorization, notice, consent or waiver under
this Agreement, any Debt Securities owned by Freddie Mac or any person directly
or indirectly controlling or controlled by or under direct or indirect common
control with Freddie Mac shall be disregarded and deemed not to be outstanding
for the purpose of such determination.
 
Section 8.07. Notice.
 
(a) Any notice, demand or other communication which by any provision of this
Agreement is required or permitted to be given to or served upon any Holder may
be given or served in writing by deposit thereof, postage prepaid, in the mail,
addressed to such Holder as such Holder’s name and address may appear in the
records of Freddie Mac, a Federal Reserve Bank or the Registrar, as the case may
be, or, in the case of a Holder of a Fed Book-Entry Debt Security, by
transmission to such Holder through the communication system linking the Federal
Reserve Banks, or, in the case of a Holder of a Debt Security maintained on DTC,
by transmission to such Holder through the DTC communication system. Such
notice, demand or other communication to or upon any Holder shall be deemed to
have been sufficiently given or made, for all purposes, upon mailing or
transmission.
 
(b) If and so long as an issue of Debt Securities is admitted for trading on the
Euro MTF Market and listed on the Official List of the Luxembourg Stock Exchange
and the rules of the Luxembourg Stock Exchange so require, notices with respect
to such issue of Debt Securities also shall be published in a newspaper of
general circulation in Luxembourg (which is expected to be Luxemburger Wort) or
on the website of the Luxembourg Stock Exchange (http://www.bourse.lu) or, if
such publication is not practical, elsewhere in Europe, if the rules of that
exchange so require. Notice by publication shall be deemed to have been given on
the date of publication or, if published more than once, on the date of first
publication.
 
(c) Any notice, demand or other communication which by any provision of this
Agreement is required or permitted to be given to or served upon Freddie Mac
shall be given in writing addressed (until another address is published by
Freddie Mac) as follows: Federal Home Loan Mortgage Corporation, 8200 Jones
Branch Drive, McLean, Virginia 22102 Attention: General Counsel and Secretary.
Such notice, demand or other communication to or upon Freddie Mac shall be
deemed to have been sufficiently given or made only upon actual receipt of the
writing by Freddie Mac.


35



--------------------------------------------------------------------------------



 



Section 8.08. Governing Law.
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE HOLDERS AND FREDDIE MAC
WITH RESPECT TO THE DEBT SECURITIES SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE UNITED STATES. INSOFAR AS THERE MAY BE NO APPLICABLE
PRECEDENT, AND INSOFAR AS TO DO SO WOULD NOT FRUSTRATE THE PURPOSES OF THE
FREDDIE MAC ACT OR ANY PROVISION OF THIS AGREEMENT OR THE TRANSACTIONS GOVERNED
THEREBY, THE LAWS OF THE STATE OF NEW YORK SHALL BE DEEMED REFLECTIVE OF THE
LAWS OF THE UNITED STATES.
 
Section 8.09. Headings.
 
The Article, Section and Subsection headings are for convenience only and shall
not affect the construction of this Agreement.
 
 
FEDERAL HOME LOAN MORTGAGE CORPORATION


36